Exhibit 10.2
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
(January 1, 2010 Restatement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PREAMBLE     1  
 
            ARTICLE I DEFINITIONS AND INTERPRETATION     2  
 
           
1.1
  Plan Definitions     2  
1.2
  Interpretation     9  
 
            ARTICLE II SERVICE     11  
 
           
2.1
  Special Definitions     11  
2.2
  Crediting of Hours of Service     12  
2.3
  Limitations on Crediting of Hours of Service     12  
2.4
  Department of Labor Rules     13  
2.5
  Crediting of “Continuous Service”     13  
2.6
  Eligibility Service     13  
2.7
  Vesting Service     13  
2.8
  Exclusion of Vesting Service Earned Following a Break for Determining Vested
Interest in Prior Account     14  
2.9
  Crediting of Service on Transfer or Amendment     14  
 
            ARTICLE III ELIGIBILITY     16  
 
           
3.1
  Eligibility     16  
3.2
  Transfers of Employment     16  
3.3
  Reemployment     16  
3.4
  Notification Concerning New Eligible Employees     16  
3.5
  Effect and Duration     16  
 
            ARTICLE IV 401(K) CONTRIBUTIONS     18  
 
           
4.1
  401(k) Contributions     18  
4.2
  Amount of 401(k) Contributions     18  
4.3
  Roth 401(k) Contributions     18  
4.4
  Catch-Up 401(k) Contributions     18  
4.5
  Automatic Enrollment     19  
4.6
  Notice of Automatic Enrollment     20  
4.7
  Contributions Limited to Effectively Available Compensation     20  
4.8
  Amendments to Reduction Authorization     20  
4.9
  Suspension of 401(k) Contributions     21  
4.10
  Resumption of 401(k) Contributions     21  
4.11
  Delivery of 401(k) Contributions     21  
4.12
  Vesting of 401(k) Contributions     21  
 
            ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS     22  
 
           
5.1
  After-Tax Contributions     22  
5.2
  Rollover Contributions     22  

i



--------------------------------------------------------------------------------



 



             
5.3
  Direct Rollovers to Plan     22  
5.4
  Participant Rollovers to Plan     23  
5.5
  Restrictions on Rollover Contributions     23  
5.6
  Treatment of Designated Roth Contributions that are Rolled Over to the Plan  
  23  
5.7
  Vesting of After-Tax Contributions and Rollover Contributions     24  
 
            ARTICLE VI EMPLOYER CONTRIBUTIONS     25  
 
           
6.1
  Contribution Period     25  
6.2
  Nonelective Contributions     25  
6.3
  Allocation of Nonelective Contributions     25  
6.4
  Qualified Nonelective Contributions     25  
6.5
  Amount and Allocation of Regular Matching Contributions     26  
6.6
  Limits on Matching Contributions     26  
6.7
  Qualified Matching Contributions     27  
6.8
  Amount and Allocation of Safe Harbor Nonelective Contributions     27  
6.9
  Verification of Amount of Employer Contributions by the Sponsor     27  
6.10
  Payment of Employer Contributions     28  
6.11
  Allocation Requirements for Employer Contributions     28  
6.12
  Exceptions to Allocation Requirements for Employer Contributions     28  
6.13
  Vesting of Employer Contributions     29  
6.14
  100% Vesting Events     29  
6.15
  Election of Former Vesting Schedule     29  
6.16
  Forfeitures to Reduce Employer Contributions     30  
 
            ARTICLE VII LIMITATIONS ON CONTRIBUTIONS     31  
 
           
7.1
  Definitions     31  
7.2
  Code Section 402(g) Limit     34  
7.3
  Distribution of “Excess Deferrals”     35  
7.4
  Determination of Income or Loss     35  
7.5
  Deemed Satisfaction of the Limitations on 401(k) Contributions and Matching
Contributions of Highly Compensated Employees     35  
7.6
  Notice Requirements for Safe Harbor Nonelective Contributions     37  
7.7
  Code Section 415 Limitations on Crediting of Contributions and Forfeitures    
37  
7.8
  Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan     38  

ii



--------------------------------------------------------------------------------



 



             
7.9
  Scope of Limitations     39  
 
            ARTICLE VIII TRUST FUNDS AND ACCOUNTS     40  
 
           
8.1
  General Fund     40  
8.2
  Investment Funds     40  
8.3
  Loan Investment Fund     40  
8.4
  Income on Trust     40  
8.5
  Accounts     40  
8.6
  Sub-Accounts     41  
 
            ARTICLE IX LIFE INSURANCE CONTRACTS     42  
 
           
9.1
  No Life Insurance Contracts     42  
 
            ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS     43  
 
           
10.1
  Future Contribution Investment Elections     43  
10.2
  Deposit of Contributions     43  
10.3
  Election to Transfer Between Funds     43  
10.4
  404(c) Protection     44  
10.5
  Voting and Tendering Employer Stock     44  
 
            ARTICLE XI CREDITING AND VALUING ACCOUNTS     46  
 
           
11.1
  Crediting Accounts     46  
11.2
  Valuing Accounts     46  
11.3
  Plan Valuation Procedures     46  
11.4
  Unit Accounting Permitted     47  
11.5
  Finality of Determinations     47  
11.6
  Notification     47  
 
            ARTICLE XII LOANS     48  
 
           
12.1
  Application for Loan     48  
12.2
  Collateral for Loan     48  
12.3
  Reduction of Account Upon Distribution     48  
12.4
  Legal Requirements Applicable to Plan Loans     49  
12.5
  Administration of Loan Investment Fund     50  
12.6
  Default     51  
12.7
  Deemed Distribution Under Code Section 72(p)     51  
12.8
  Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)     51  
12.9
  Special Rules Applicable to Loans     52  
12.10
  Prior Loans     52  
 
            ARTICLE XIII WITHDRAWALS WHILE EMPLOYED     53  
 
           
13.1
  Non-Hardship Withdrawals of After-Tax Contributions     53  
13.2
  Non-Hardship Withdrawals of Rollover Contributions     53  
13.3
  Non-Hardship Withdrawals of Restricted Contributions     53  

iii



--------------------------------------------------------------------------------



 



             
13.4
  Non-Hardship Withdrawals of Nonelective Contributions     53  
13.5
  Non-Hardship Withdrawals of Matching Contributions     53  
13.6
  Overall Limitations on Non-Hardship Withdrawals     54  
13.7
  Hardship Withdrawals     54  
13.8
  Hardship Determination     54  
13.9
  Satisfaction of Necessity Requirement for Hardship Withdrawals     55  
13.10
  Conditions and Limitations on Hardship Withdrawals     55  
13.11
  Order of Withdrawal from a Participant’s Sub-Accounts     56  
 
            ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE     57  
 
           
14.1
  Termination of Employment and Settlement Date     57  
14.2
  Separate Accounting for Non-Vested Amounts     57  
14.3
  Disposition of Non-Vested Amounts     58  
14.4
  Treatment of Forfeited Amounts     58  
14.5
  Recrediting of Forfeited Amounts     59  
 
            ARTICLE XV DISTRIBUTIONS     60  
 
           
15.1
  Distributions to Participants     60  
15.2
  Special In-Service Distributions     60  
15.3
  Distributions to Beneficiaries     60  
15.4
  Code Section 401(a)(9) Requirements     60  
15.5
  Cash Outs and Participant Consent     61  
15.6
  Automatic Rollover of Mandatory Distributions     62  
15.7
  Required Commencement of Distribution     62  
15.8
  Reemployment of a Participant     63  
15.9
  Restrictions on Alienation     63  
15.10
  Facility of Payment     63  
15.11
  Inability to Locate Payee and Non-Negotiated Checks     63  
15.12
  Distribution Pursuant to Qualified Domestic Relations Orders     64  
 
            ARTICLE XVI FORM OF PAYMENT     65  
 
           
16.1
  Form of Payment     65  
16.2
  Direct Rollover     65  
16.3
  Notice Regarding Form of Payment     66  
16.4
  Distribution in the Form of Employer Stock     66  
 
            ARTICLE XVII BENEFICIARIES     67  
 
           
17.1
  Designation of Beneficiary     67  
17.2
  Spousal Consent Requirements     67  
 
            ARTICLE XVIII ADMINISTRATION     68  
 
           
18.1
  Authority of the Sponsor     68  

iv



--------------------------------------------------------------------------------



 



             
18.2
  Discretionary Authority     69  
18.3
  Action of the Sponsor     69  
18.4
  Claims Review Procedure     69  
18.5
  Special Rules Applicable to Claims Related to Investment Errors     70  
18.6
  Qualified Domestic Relations Orders     71  
18.7
  Indemnification     71  
18.8
  Prudent Man Standard of Care     71  
18.9
  Actions Binding     71  
 
            ARTICLE XIX AMENDMENT AND TERMINATION     72  
 
           
19.1
  Amendment by Plan Sponsor     72  
19.2
  Amendment by Volume Submitter Practitioner     72  
19.3
  Limitation on Amendment     73  
19.4
  Termination     73  
19.5
  Inability to Locate Payee on Plan Termination     74  
19.6
  Reorganization     74  
19.7
  Withdrawal of an Employer     75  
 
            ARTICLE XX ADOPTION BY OTHER ENTITIES     76  
 
           
20.1
  Adoption by Related Companies     76  
20.2
  Effective Plan Provisions     76  
 
            ARTICLE XXI MISCELLANEOUS PROVISIONS     77  
 
           
21.1
  No Commitment as to Employment     77  
21.2
  Benefits     77  
21.3
  No Guarantees     77  
21.4
  Expenses     77  
21.5
  Precedent     77  
21.6
  Duty to Furnish Information     78  
21.7
  Merger, Consolidation, or Transfer of Plan Assets     78  
21.8
  Condition on Employer Contributions     78  
21.9
  Return of Contributions to an Employer     78  
21.10
  Validity of Plan     78  
21.11
  Trust Agreement     79  
21.12
  Parties Bound     79  
21.13
  Application of Certain Plan Provisions     79  
21.14
  Merged Plans     79  
21.15
  Transferred Funds     79  
21.16
  Veterans Reemployment Rights     80  
21.17
  Delivery of Cash Amounts     80  
21.18
  Written Communications     80  
21.19
  Trust to Trust Transfer     80  
21.20
  Plan Correction Procedures     81  

v



--------------------------------------------------------------------------------



 



              ARTICLE XXII TOP-HEAVY PROVISIONS     82  
 
           
22.1
  Definitions     82  
22.2
  Applicability     83  
22.3
  Minimum Employer Contribution     84  
22.4
  Accelerated Vesting     84  
22.5
  Exclusion of Collectively-Bargained Employees     85  
 
            ADDENDUM ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     86  
 
            ADDENDUM ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     87  
 
            ADDENDUM ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     92  
 
            ADDENDUM ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     95  
 
            ADDENDUM ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     98  
 
            FINAL 411(A) REGULATIONS COMPLIANCE APPENDIX     100  
 
            ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN     100  
 
            415 COMPLIANCE APPENDIX TO ROBBINS & MYERS, INC. RETIREMENT SAVINGS
PLAN     101  

vi



--------------------------------------------------------------------------------



 



PREAMBLE
The Robbins & Myers, Inc. Retirement Savings Plan, originally effective as of
July 1, 1994 and heretofore known as the Robbins & Myers, Inc. Employee Savings
Plan, is hereby amended and restated in its entirety. This amendment and
restatement shall be effective as of January 1, 2010, but with respect only to
Employees who retire, die, or otherwise terminate their employment on or after
said date. The Plan, as amended and restated hereby, is intended to qualify as a
profit-sharing plan under Code Section 401(a), and includes a cash or deferred
arrangement that is intended to qualify under Code Section 401(k). The Plan is
maintained for the exclusive benefit of eligible Employees and their
Beneficiaries.
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. In addition to the
provisions otherwise set forth in this amendment and restatement of the Plan,
the provisions in effect under the Plan prior to this amendment and restatement,
as set forth in an Addendum to the Plan, shall continue in effect as if
otherwise set forth in the Plan in the manner and for the periods set forth in
the Addendum. Any provision of the Plan that restricted or limited withdrawals,
loans, or other distributions, or otherwise required separate accounting with
respect to any portion of a Participant’s Account immediately prior to the later
of the effective date of this amendment and restatement or the date this
amendment and restatement is adopted and the elimination of which would
adversely affect the qualification of the Plan under Code Section 401(a) shall
continue in effect with respect to such portion of the Participant’s Account as
if fully set forth in this amendment and restatement.
Effective as of December 31, 2009 (the “merger date”), the Robbins & Myers, Inc.
Savings Plan for Union Employees (the “merged plan”) is merged into the Plan.
All assets and liabilities of the “merged plan” are transferred to and made a
part of the Plan. Each Covered Employee who was eligible to participate in the
“merged plan” immediately prior to the “merger date” shall continue to be
eligible to participate in the Plan on and after the “merger date”. In no event
shall a Participant’s vested interest in his Sub-Account attributable to amounts
transferred to the Plan from the “merged plan” (his “transferee Sub-Account”) on
and after the “merger date” be less than his vested interest in his account
under the “merged plan” immediately prior to the “merger date”. Notwithstanding
any other provision of the Plan to the contrary, a Participant’s service
credited for eligibility and vesting purposes under the “merged plan” as of the
“merger date”, if any, shall be included as Eligibility and Vesting Service
under the Plan to the extent Eligibility and Vesting Service are credited under
the Plan; provided, however, that inclusion of such service shall not duplicate
the Eligibility and Vesting Service otherwise credited under the Plan for
periods prior to the “merger date”.

Page 1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION

1.1   Plan Definitions

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:
An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.
An “Administrative Delegate” means one or more persons or institutions to which
the Administrator has delegated certain administrative functions pursuant to a
written agreement.
The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.
An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.
The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.
A Participant’s “Benefit Payment Date” means the first day on which all events
have occurred which entitle the Participant to receive payment of his benefit.
A “Catch-Up 401(k) Contribution” means any 401(k) Contribution made on behalf of
a Participant that is in excess of an applicable Plan limit and is made pursuant
to, and is intended to comply with, Code Section 414(v). Catch-Up 401(k)
Contributions may include Pre-Tax 401(k) Contributions and/or Roth 401(k)
Contributions.
The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.
The “Compensation” of a Participant for any period means an Employee’s total
salary or wages from the Employer before deductions, including base pay,
commissions, overtime, incentive pay provided under an incentive pay plan or
variable pay plan maintained by his Employer, and any before-tax contributions
made under any 401(k) plan or any amount deferred under Code Section 125.

Page 2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Compensation shall not include the following:

  •   amounts realized from the exercise of any non-qualified stock option, or
when restricted stock (or property) held by the Participant either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
and amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option

  •   Severance pay
Moving allowance
Car allowance
awards or prizes
nonperformance-based bonus payments
SAR payments
nonqualified deferred compensation
expatriate allowances or imputed income under Code Section 79 or 132
Such other similar payments

Compensation includes (i) any elective deferral, as defined in Code
Section 402(g)(3), (ii) any amount contributed or deferred by the Employer at
the Participant’s election which is not includable in the Participant’s gross
income by reason of Code Section 125, 132(f)(4), or 457, and (iii) certain
contributions described in Code Section 414(h)(2) that are picked up by the
employing unit and treated as employer contributions. Such amounts shall be
included in Compensation only to the extent that they would otherwise have been
included in Compensation as defined above.
In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code
Section 401(a)(17) ($200,000 for Plan Years beginning in 2002, subject to
adjustment annually as provided in Code Sections 401(a)(17)(B) and 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year). If the Compensation of a Participant is determined over a period of time
that contains fewer than 12 calendar months, then the annual compensation
limitation described above shall be adjusted with respect to that Participant by
multiplying the annual compensation limitation in effect for the Plan Year by a
fraction the numerator of which is the number of full months in the period and
the denominator of which is 12; provided, however, that no proration is required
for a Participant who is covered under the Plan for less than one full Plan Year
if the formula for allocations is based on Compensation for a period of at least
12 months.
A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.
A “Covered Employee” means any Employee of an Employer. Notwithstanding the
foregoing, the term “Covered Employee” shall not include the following:

Page 3



--------------------------------------------------------------------------------



 



  •   any individual with respect to whom an Employer does not withhold income
or employment taxes and file Form W-2 (or any replacement Form) with the
Internal Revenue Service because such individual has executed a contract, letter
of agreement, or other document acknowledging his status as an independent
contractor who is not entitled to benefits under the Plan or is otherwise not
classified by his Employer as a common law employee, even if such individual is
later adjudicated to be a common law employee of his Employer, unless and until
the Employer extends coverage to such individual     •   any nonresident alien
who does not receive United States source income     •   any Employee acquired
in an asset or stock acquisition, merger, or similar transaction described in
Code Section 410(b)(6)(C) until the date the acquiring Employer extends coverage
to such Employees     •   any Self-Employed Individual     •   any individual
classified by the Employer as a Supplemental Worker.

“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued or indefinite duration. A
Participant shall be considered Disabled only if:

  •   He is found to be disabled by the Social Security Administration.

The “Earned Income” of an individual means the net earnings from self employment
in the trade or business with respect to which the Plan is established, for
which personal services of the individual are a material income producing
factor. Net earnings will be determined without regard to items not included in
gross income and the deductions allocable to such items. Net earnings are
reduced by contributions by the individual’s Employer to a qualified plan to the
extent the contributions are deductible under Code Section 404. Net earnings
shall be determined with regard to the deduction allowed to the taxpayer by Code
Section 164(f).
An “Eligible Employee” means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.
The “Eligibility Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.
An “Employee” means any common law employee of an Employer or a Related Company,
any Self-Employed Individual, and any Leased Employee.
An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX, including Chemineer, Inc.

Page 4



--------------------------------------------------------------------------------



 



Edlon, Inc.
Pfaudler, Inc.
Moyno, Inc.
Robbins & Myers Energy Systems, Inc.
Robbins & Myers Energy Systems, L.P.
Tarby, Inc.
Romaco, Inc.
An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of Article VI or Article XXII and that an Eligible Employee may
not elect instead to receive in cash.
An “Enrollment Date” means the first day of the calendar month coincident with
or next following the date on which the Employee completes his first hour of
service with an Employer.
In addition to the foregoing, January 1, 2010 is also an Enrollment Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
A “401(k) Contribution” means any amount contributed to the Plan on behalf of a
Participant that the Participant could elect to receive in cash, but that the
Participant elects, either affirmatively or pursuant to an automatic enrollment
or automatic escalation provision, to have contributed to the Plan in accordance
with the provisions of Article IV as either a Pre-Tax 401(k) Contribution or a
Roth 401(k) Contribution.
The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.
A “Highly Compensated Employee” means any Covered Employee who is a “highly
compensated active employee” as defined hereunder.
A “highly compensated active employee” includes any Covered Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
“look back year” or (ii) received “compensation” from the Employers and Related
Companies during the “look back year” in excess of the dollar amount in effect
under Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d)
(e.g., $80,000 for “look back years” beginning

Page 5



--------------------------------------------------------------------------------



 



in 1997, adjusted using as the base period the calendar quarter ending
September 30, 1996).
The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.
For purposes of this definition, the following terms have the following
meanings:

  •   An Employee’s “compensation” means his “415 compensation” as defined in
Section 7.1.     •   The “look back year” means the 12-month period immediately
preceding the Plan Year.

An “Hour of Service” with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.
An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.
A “Leased Employee” means any person (other than an “excludable leased
employee”) who performs services for an Employer or a Related Company (the
“recipient”) (other than an employee of the “recipient”) pursuant to an
agreement between the “recipient” and any other person (the “leasing
organization”) on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the “recipient”. An “excludable leased employee” means any Leased
Employee of the “recipient” who is (a) covered by a money purchase pension plan
maintained by the “leasing organization” which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of 415 compensation (as defined in Section 7.1), (ii) full and
immediate vesting, and (iii) immediate participation by employees of the
“leasing organization” or (b) performs substantially all of his services for the
“leasing organization” or (c) whose compensation from the “leasing organization”
in each Plan Year during the four-year period ending with the Plan Year is less
than $1,000. Notwithstanding the foregoing, a person shall not be treated as an
“excludable leased employee” if Leased Employees (including any individual who
would otherwise be considered an “excludable leased employee”) constitute more
than 20 percent of the “recipient’s” nonhighly compensated work force. For
purposes of this Section, contributions or benefits provided to a Leased
Employee by the “leasing organization” that are attributable to services
performed for the “recipient” shall be treated as provided by the “recipient”.
Notwithstanding the foregoing, if any person who performed services for a
“recipient” pursuant to an agreement between the “recipient” and the “leasing
organization” becomes

Page 6



--------------------------------------------------------------------------------



 



a Covered Employee, all service performed by such person for the “recipient”
shall be treated as employment with an Employer as an Employee, even if
performed on less than a full-time basis, for less than a full year, or while an
“excludable leased employee.”
A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s 401(k) Contributions as provided in Article VI.
Matching Contributions include the following:

  •   Regular Matching Contributions     •   any such contribution that is
designated by an Employer as a Qualified Matching Contribution

A “Nonelective Contribution” means any Employer Contribution made to the Plan as
provided in Article VI that is not contingent upon a Participant’s “elective
contributions” or “employee contributions” as those terms are defined in
Section 7.1.
Nonelective Contributions do not include the following:

  •   Safe Harbor Nonelective Contributions     •   Matching Contributions

The “Normal Retirement Date” of an Employee means the date he attains age 65.
A “Participant” means any person who has satisfied the requirements of
Article III to become an Eligible Employee and who has an Account in the Trust.
The “Plan” means the Robbins & Myers, Inc. Retirement Savings Plan, as from time
to time in effect.
A “Plan Year” means the 12-consecutive-month period ending each December 31.
A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.
A “Pre-Tax 401(k) Contribution” means any 401(k) Contribution made to the Plan
on behalf of a Participant that is not includable in the Participant’s taxable
gross income, pursuant to Code Section 401(k), until distributed from the Plan.
A “Qualified Matching Contribution” means any Matching Contribution made to the
Plan as provided in Article VI that is 100 percent vested when made and may be
taken into account to satisfy the limitations on 401(k) Contributions made by
Highly Compensated Employees under Article VII.

Page 7



--------------------------------------------------------------------------------



 



A “Regular Matching Contribution” means any Matching Contribution made to the
Plan at the rate specified in Article VI, other than the following:

  •   Matching Contributions re-characterized by the Employer as Qualified
Matching Contributions

A “Related Company” means any corporation or business, other than an Employer,
that would be aggregated with an Employer for a relevant purpose under Code
Section 414, including members of an affiliated service group under Code
Section 414(m), a controlled group of corporations under Code Section 414(b), or
a group of trades of businesses under common control under Code Section 414(c)
of which the adopting Employer is a member, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o) .
A Participant’s “Required Beginning Date” means the following:

  •   for a Participant who is not a “five percent owner”, April 1 of the
calendar year following the calendar year in which occurs the later of the
Participant’s (i) attainment of age 70 1/2 or (ii) retirement     •   for a
Participant who is a “five percent owner”, April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code
Section 416, but without regard to whether the Plan is top-heavy, for the Plan
Year ending with or within the calendar year in which the Participant attains
age 70 1/2. The Required Beginning Date of a Participant who is a “five percent
owner” hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.
A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.
A “Roth 401(k) Contribution” means any 401(k) Contribution made on behalf of a
Participant for a Plan Year beginning after December 31, 2005, that is
irrevocably designated as being made pursuant to, and is intended to comply
with, Code Section 402A. Roth 401(k) Contributions are includable in a
Participant’s taxable gross income for the year in which they are contributed to
the Plan.
A “Safe Harbor Nonelective Contribution” means any Employer Contribution
designated as such and made to the Plan as provided in Article VI that meets the
requirements of Code Section 401(k)(12)(C).
A “Self-Employed Individual” means any individual who has Earned Income for the
taxable year from the trade or business with respect to which the Plan is
established or who would have had Earned Income but for the fact that the trade
or business had no net profits for the taxable year.

Page 8



--------------------------------------------------------------------------------



 



The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.
The “Sponsor” means Robbins & Myers, Inc., and any successor thereto.
A Participant’s “Spouse” means the person of the opposite sex to whom the
Participant is married in a legal union between one man and one woman as husband
and wife.
A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.
A “Supplemental Worker” means an individual retained by an Employer on or after
February 1, 2008 to perform a specific, closed-ended assignment.
A “Transfer Contribution” means any amount transferred to the Plan on an
Employee’s behalf directly from another qualified plan pursuant to a trust to
trust transfer as provided in Section 21.19.
The “Trust” means the trust maintained by the Trustee under the Trust Agreement.
The “Trust Agreement” means the agreement entered into between the Sponsor and
the Trustee relating to the holding, investment, and reinvestment of the assets
of the Plan, together with all amendments thereto.
The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement. The Sponsor may
designate a person or persons other than the Trustee to perform any
responsibility of the Trustee under the Plan, other than trustee
responsibilities as defined in ERISA Section 405(c)(3), and the Trustee shall
not be liable for the performance of such person in carrying out such
responsibility except as otherwise provided by ERISA. The term Trustee shall
include any delegate of the Trustee as may be provided in the Trust Agreement.
A “Trust Fund” means any fund maintained under the Trust by the Trustee.
A “Valuation Date” means each day that the New York Stock Exchange is open for
business.
The “Vesting Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

1.2   Interpretation

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

Page 9



--------------------------------------------------------------------------------



 



ARTICLE II
SERVICE

2.1   Special Definitions

For purposes of this Article, the following terms have the following meanings:
The “continuous service” of an Employee means the continuous service credited to
him in accordance with the provisions of this Article.
The “employment commencement date” of an employee means the date he first
completes an Hour of Service, as described in Section 2.2(a).
A “maternity/paternity absence” means an Employee’s absence from employment with
an Employer or a Related Company because of the Employee’s pregnancy, the birth
of the Employee’s child, the placement of a child with the Employee in
connection with the Employee’s adoption of the child, or the caring for the
Employee’s child immediately following the child’s birth or adoption. An
Employee’s absence from employment will not be considered a maternity/paternity
absence unless the Employee furnishes the Administrator such timely information
as may reasonably be required to establish that the absence was for one of the
purposes enumerated in this paragraph and to establish the number of days of
absence attributable to such purpose.
The “reemployment commencement date” of an Employee means the first date
following a “service break” on which he again completes an Hour of Service, as
described in Section 2.2(a).
A “service break” with respect to an Employee means any 12-consecutive-month
period beginning on the Employee’s “severance date” and anniversaries of his
“severance date” in which he does not complete an Hour of Service, as described
in Section 2.2(a).
The “severance date” of an Employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Companies is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Companies for any other reason; provided, however, that if he terminates
employment with or is absent from work with all Employers and Related Companies
on account of service with the armed forces of the United States, he shall not
incur a “severance date” if he is eligible for reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994 and he returns
to work with an Employer or a Related Company within the period during which he
retains such reemployment rights, but, if he does not return to work within such
period, his “severance date” shall be the earlier of the date which is one year
after his absence commenced or the last day of the period during which he
retains such reemployment rights.

Page 10



--------------------------------------------------------------------------------



 



2.2   Crediting of Hours of Service

An Employee shall be credited with an Hour of Service for:

(a)   Each hour for which he is paid, or entitled to payment, for the
performance of duties for an Employer, a Predecessor Employer, or a Related
Company during the applicable period; provided, however, that hours compensated
at a premium rate shall be treated as straight-time hours.   (b)   Subject to
the provisions of Section 2.3, each hour for which he is paid, or entitled to
payment, by an Employer, a Predecessor Employer, or a Related Company on account
of a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), lay-off, jury duty, military duty,
or leave of absence.   (c)   Each hour for which he would have been scheduled to
work for an Employer, a Predecessor Employer, or a Related Company during the
period that he is absent from work because of service with the armed forces of
the United States provided he is eligible for reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994 and returns to
work with an Employer or a Related Company within the period during which he
retains such reemployment rights; provided, however, that the same Hour of
Service shall not be credited under paragraph (b) of this Section and under this
paragraph (c).   (d)   Each hour for which back pay, irrespective of mitigation
of damages, is either awarded or agreed to by an Employer, a Predecessor
Employer, or a Related Company; provided, however, that the same Hour of Service
shall not be credited both under paragraph (a) or (b) or (c) of this Section, as
the case may be, and under this paragraph (d); and provided, further, that the
crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in such paragraph (b) shall be subject to the limitations set
forth therein and in Section 2.3.

Except as otherwise specifically provided with respect to Predecessor Employers,
Hours of Service shall not be credited for employment with a corporation or
business prior to the date such corporation or business becomes a Related
Company.

2.3   Limitations on Crediting of Hours of Service

In the application of the provisions of Section 2.2(b), the following shall
apply:

(a)   An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to him if such payment is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws.

Page 11



--------------------------------------------------------------------------------



 



(b)   Hours of Service shall not be credited with respect to a payment which
solely reimburses an Employee for medical or medically-related expenses incurred
by him.   (c)   A payment shall be deemed to be made by or due from an Employer,
a Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular Employees
or are on behalf of a group of Employees in the aggregate.   (d)   No more than
501 Hours of Service shall be credited to an Employee on account of any single
continuous period during which he performs no duties (whether or not such period
occurs in a single “computation period”), unless no duties are performed due to
service with the armed forces of the United States for which the Emlpoyee
retains reemployment rights as provided in Section 2.2(c).

2.4   Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

2.5   Crediting of “Continuous Service”

An Employee shall be credited with “continuous service” for the aggregate of the
periods of time between his “employment commencement date” or any “reemployment
commencement date” and the “severance date” that next follows such “employment
commencement date” or “reemployment commencement date”; provided, however, that
an Employee who has a “reemployment commencement date” within the
12-consecutive-month period following the earlier of the first date of his
absence or his “severance date” shall be credited with “continuous service” for
the period between his “severance date” and “reemployment commencement date”.

2.6   Eligibility Service

Because there are no Eligibility Service requirements to participate in the
Plan, there shall be no Eligibility Service credited under the Plan.

2.7   Vesting Service

Vesting Service shall be determined in accordance with the following provisions:

(a)   An Employee shall be credited with Vesting Service equal to his
“continuous service”. Vesting Service shall be computed to the nearest 1/12th of
a year

Page 12



--------------------------------------------------------------------------------



 



    treating each calendar month or portion of a calendar month in which an
Employee is credited with “continuous service” as 1/12th year of Vesting
Service.

(b)   Notwithstanding the provisions of paragraph (a), “continuous service”
completed by an Employee prior to a “severance date” shall not be included in
determining the Employee’s years of Vesting Service unless:

  (i)   the Employee has a “reemployment commencement date” within the
12-consecutive-month period following the “severance date”,     (ii)   the
Employee completes 12-consecutive months of “continuous service” after the
“severance date” and the Employee had a nonforfeitable right to any portion of
his Account, excluding that portion of his Account that is attributable to
After-Tax or Rollover Contributions, as of the “severance date”, or     (iii)  
the Employee completes 12-consecutive months of “continuous service” after the
“severance date” and the Employee’s “service break” is less than the greater of
5 years or his period of “continuous service” determined as of his “severance
date”; provided, however, that solely for purposes of applying this paragraph,
if an Employee is on a “maternity/paternity absence” beyond the first
anniversary of the first day of such absence, his “severance date” shall be the
second anniversary of the first day of such “maternity/paternity absence”.

(c)   Vesting service shall include Years of Service credited to a former FCE
Participant under the FCE Plan.

2.8   Exclusion of Vesting Service Earned Following a Break for Determining
Vested Interest in Prior Account

Notwithstanding any other provision of the Plan to the contrary, Vesting Service
completed by an Employee after his “reemployment commencement date” shall not be
included in determining his vested interest in his Account attributable to
employment prior to his immediately preceding “severance date” if his “service
break” is equal to or greater than 5 years. For purposes of applying this
Section, if an Employee is on a “maternity/paternity absence” beyond the first
anniversary of the first day of such absence, his “severance date” shall be the
second anniversary of the first day of such “maternity/paternity absence”.

2.9   Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if as a result
of a Plan amendment or a transfer from employment covered under another
qualified plan maintained by an Employer or a Related Company, the service
crediting method applicable to an Employee changes between the elapsed time
method described in Treasury Regulations Section 1.410(a)-7 and the Hours of
Service method described in Department of Labor Regulations Sections 2530.200
through 2530.203, an affected Employee shall be credited with Vesting Service
hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

Page 13



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY

3.1   Eligibility

Each Covered Employee who was an Eligible Employee immediately prior to
January 1, 2010 shall continue to be an Eligible Employee on January 1, 2010.
Each other Employee shall become an Eligible Employee as of the applicable
Enrollment Date upon becoming a Covered Employee.

3.2   Transfers of Employment

If an Employee is transferred directly from employment with an Employer or with
a Related Company in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Company.

3.3   Reemployment

If a person who terminated employment with an Employer and all Related Companies
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. If such person was not an Eligible
Employee prior to his termination of employment, but had satisfied the
requirements of Section 3.1 prior to such termination, he shall become an
Eligible Employee as of the later of the date he is reemployed or the date he
would have become an Eligible Employee in accordance with the provisions of
Section 3.1 if he had continued employment as a Covered Employee. Otherwise, the
eligibility of a person who terminated employment with an Employer and all
Related Companies and who is reemployed by an Employer or a Related Company to
participate in the Plan shall be determined in accordance with Section 3.1 or
3.2.

3.4   Notification Concerning New Eligible Employees

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

3.5   Effect and Duration

Upon becoming an Eligible Employee, a Covered Employee shall be entitled to make
401(k) Contributions to the Plan in accordance with the provisions of Article IV
and receive allocations of Employer Contributions in accordance with the
provisions of Article VI (provided he meets any applicable requirements
thereunder) and shall be bound by all the terms and conditions of the Plan and
the Trust Agreement. A person shall continue as an Eligible Employee eligible to
make 401(k) Contributions to the Plan and to participate in allocations of
Employer Contributions only so long as he continues employment as a Covered
Employee.

Page 14



--------------------------------------------------------------------------------



 



ARTICLE IV
401(K) CONTRIBUTIONS

4.1   401(k) Contributions

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
401(k) Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make 401(k)
Contributions on his behalf.
401(k) Contributions on behalf of an Eligible Employee shall commence as soon as
administratively practicable on or after the Enrollment Date on which he first
becomes eligible to participate.

4.2   Amount of 401(k) Contributions

The amount of 401(k) Contributions to be made each payroll period on behalf of
an Eligible Employee by his Employer shall be a percentage, expressed in the
increments prescribed by the Administrator, of the Eligible Employee’s
Compensation of not less than 1 percent nor more than 75 percent. In the event
an Eligible Employee elects to have his Employer make 401(k) Contributions on
his behalf, his Compensation shall be reduced for each payroll period by the
percentage he elects to have contributed on his behalf to the Plan in accordance
with the terms of his currently effective reduction authorization.

4.3   Roth 401(k) Contributions

An Eligible Employee may designate that a portion or all of his 401(k)
Contributions for each payroll period be treated as Roth 401(k) Contributions.
Any such designation must be made before the Compensation to which the
Participant’s 401(k) Contribution relates becomes available to the Eligible
Employee and shall remain in effect until the Eligible Employee amends his
election as prescribed in this Article. If an Eligible Employee does not
affirmatively designate that his 401(k) Contributions are to be treated as Roth
401(k) Contributions, the Eligible Employee will be considered to have
designated that his 401(k) Contributions are to be treated as Pre-Tax 401(k)
Contributions.

4.4   Catch-Up 401(k) Contributions

An Eligible Employee who is or will be age 50 or older by the end of the taxable
year may make Catch-Up 401(k) Contributions to the Plan in excess of the limits
otherwise applicable to 401(k) Contributions under the Plan, but not in excess
of the dollar limit in effect under Code Section 414(v)(2)(B)(i) for the taxable
year ($5,000 for 2006). Otherwise applicable limits that do not apply to
Catch-Up 401(k) Contributions include, but are not limited to, the percentage of
Compensation limit specified in Section 4.2, the

Page 15



--------------------------------------------------------------------------------



 



Code Section 402(g) limit described in Article VII, and the Code Section 415
limit on annual additions described in Article VII.
If the percentage of Compensation limit specified in Section 4.2 changes during
the Plan Year, the applicable limit under Section 4.2 for purposes of
determining Catch-Up 401(k) Contributions for an Eligible Employee for such Plan
Year shall be the sum of the dollar amounts of the limits applicable to the
Eligible Employee for each portion of the Plan Year.
Except as otherwise specifically provided in Article VII, an Eligible Employee’s
Catch-Up 401(k) Contributions shall be treated as Pre-Tax and/or Roth 401(k)
Contributions in accordance with the Eligible Employee’s election as in effect
on the date the Compensation to which the Participant’s Catch-Up 401(k)
Contribution relates becomes available to the Eligible Employee.

4.5   Automatic Enrollment

Except as otherwise specifically provided in this Section, an Employer shall
commence 401(k) Contributions on behalf of each of its Covered Employees at the
time he becomes an Eligible Employee in an amount equal to 2 percent of the
Eligible Employee’s Compensation. The provisions of this Section shall not apply
to any Eligible Employee who makes an affirmative election as provided below.
The Compensation otherwise payable to an Eligible Employee to whom this Section
applies shall be reduced by the amount of the 401(k) Contributions to be made on
his behalf hereunder.
401(k) Contributions made on behalf of an Eligible Employee hereunder shall be
treated as Pre-Tax 401(k) Contributions.
An Eligible Employee to whom this Section would otherwise apply may
affirmatively elect, in accordance with rules prescribed by the Administrator,
either (i) not to have 401(k) Contributions made on his behalf or (ii) to have
401(k) Contributions made on his behalf in a different amount.
Such Eligible Employee may also affirmatively designate that any portion or all
of the 401(k) Contributions to be made on his behalf hereunder be treated as
Roth 401(k) Contributions.
Such affirmative election must be recorded with the Administrator either prior
to the date the Employee becomes an Eligible Employee or within a reasonable
period of time following such date, but not later than the first date
Compensation subject to reduction hereunder becomes available to the Eligible
Employee.
If an Eligible Employee does not make the affirmative election described herein
within the prescribed time period, 401(k) Contributions shall commence as of the
date prescribed in Section 4.1 and shall continue to be made on his behalf in
accordance with

Page 16



--------------------------------------------------------------------------------



 



the provisions of this Section until the Eligible Employee elects to change the
amount of his Compensation that his Employer contributes as 401(k)
Contributions, to have 401(k) Contributions suspended, or to change the
designation of future 401(k) Contributions as Pre-Tax or Roth 401(k)
Contributions, as provided in this Article.
Notwithstanding anything to the contrary herein, a Participant may elect, no
later than 90 days after the date of the first 401(k) Contribution made on
behalf of the Participant by reason of the automatic enrollment provisions of
this Section 4.5, to withdraw all 401(k) Contributions (adjusted for any
earnings or losses attributable thereto) made pursuant to this Section 4.5
through the date of the above-described election. To be effective, such election
must be made within the timeframe specified herein to the party designated by
the Corporate Benefits Committee to receive and administer such elections.
Matching Contributions, if any, made to a Participant’s Account attributable to
401(k) Contributions withdrawn pursuant to this provision shall be forfeited and
applied pursuant to Section 6.16.

4.6   Notice of Automatic Enrollment

Within a reasonable period of the date an Employee becomes an Eligible Employee,
the Administrator shall provide the Employee with a notice explaining the
automatic reduction in his Compensation for purposes of making 401(k)
Contributions in accordance with the preceding Section and the Employee’s right
to affirmatively elect either a different reduction amount or no reduction.
The notice shall also explain that, unless the Eligible Employee affirmatively
elects otherwise, 401(k) Contributions made in accordance with the preceding
Section shall be treated as Pre-Tax 401(k) Contributions. The notice shall
describe the procedures for making an election hereunder and the period in which
such an election may be made. In addition, the Administrator shall provide
annual notice to Eligible Employees of the amount by which their Compensation is
being reduced for purposes of making 401(k) Contributions, if any, and their
right to change such amount as provided in the Plan.

4.7   Contributions Limited to Effectively Available Compensation

Notwithstanding any other provision of the Plan or of an Eligible Employee’s
salary reduction authorization, in no event will 401(k) Contributions, including
Catch-Up 401(k) Contributions, be made for a payroll period in excess of an
Eligible Employee’s “effectively available” Compensation. Effectively available
Compensation means the Compensation remaining after all other required amounts
have been withheld, e.g., tax withholding, withholding for contributions to a
cafeteria plan under Code Section 125, etc.

4.8   Amendments to Reduction Authorization

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as 401(k) Contributions and/or to change his designation of all or a
part of his

Page 17



--------------------------------------------------------------------------------



 



401(k) Contributions as Pre-Tax or Roth 401(k) Contributions. An Eligible
Employee may amend his reduction authorization at such time or times during the
Plan Year as the Administrator may prescribe by giving such number of days
advance notice of his election as the Administrator may prescribe. An Eligible
Employee who amends his reduction authorization shall be limited to selecting an
amount of his Compensation that is otherwise permitted under this Article IV.
401(k) Contributions shall be made on behalf of such Eligible Employee by his
Employer pursuant to his properly amended reduction authorization commencing
with Compensation paid to the Eligible Employee on or after the date such
amendment is effective, until otherwise altered or terminated in accordance with
the Plan.

4.9   Suspension of 401(k) Contributions

An Eligible Employee on whose behalf 401(k) Contributions are being made may
elect, in the manner prescribed by the Administrator, to have such contributions
suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect commencing with Compensation paid to such Eligible Employee on or
after the expiration of the required notice period and shall remain in effect
until 401(k) Contributions are resumed as hereinafter set forth.

4.10   Resumption of 401(k) Contributions

An Eligible Employee who has voluntarily suspended his 401(k) Contributions may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times
during the Plan Year as the Administrator may prescribe, by giving such number
of days advance notice of his election as the Administrator may prescribe.

4.11   Delivery of 401(k) Contributions

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all 401(k) Contributions
attributable to such amounts. In no event shall an Employer deliver 401(k)
Contributions to the Trustee on behalf of an Eligible Employee prior to the date
the Eligible Employee performs the services with respect to which the 401(k)
Contribution is being made, unless such pre-funding is to accommodate a bona
fide administrative concern and is not for the principal purpose of accelerating
deductions.

4.12   Vesting of 401(k) Contributions

A Participant’s vested interest in his 401(k) Contributions Sub-Account,
including his separate Roth 401(k) Contributions Sub-Account, shall be at all
times 100 percent.

Page 18



--------------------------------------------------------------------------------



 



ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS

5.1   After-Tax Contributions

Eligible Employees are not currently permitted to make After-Tax Contributions
to the Plan. However, the Plan includes assets attributable to After-Tax
Contributions made to the Plan prior to the effective date of this amendment and
restatement.

5.2   Rollover Contributions

Subject to any restrictions contained in this Article, a Covered Employee who is
eligible to receive or receives an “eligible rollover distribution,” within the
meaning of Code Section 402(c)(4), or a distribution from an individual
retirement account or annuity that is eligible for rollover to the Plan in
accordance with the provisions of Code Section 408(d)(3)(B) may elect to make a
Rollover Contribution to the Plan. The Administrator may require a Covered
Employee to provide it with such information as it deems necessary or desirable
to show that he is entitled to roll over such distribution to a qualified
retirement plan. A Covered Employee shall make a Rollover Contribution to the
Plan by delivering or causing to be delivered to the Trustee the cash that
constitutes the Rollover Contribution amount.
A Covered Employee who makes a Rollover Contribution to the Plan before becoming
an Eligible Employee in accordance with the provisions of Article III shall be
treated as a Participant for purposes of his Rollover Contributions.

5.3   Direct Rollovers to Plan

The Plan will accept “eligible rollover distributions” that are rolled over
directly to the Plan (“direct rollovers”) from the following:

  •   a qualified plan described in Code Section 401(a) or 403(a), including
amounts attributable to designated Roth contributions, as described in Code
Section 402A     •   an annuity contract described in Code Section 403(b),
excluding amounts attributable to designated Roth contributions, as described in
Code Section 402A, and after-tax employee contributions     •   an eligible plan
under Code Section 457(b) which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state     •   an individual retirement account or annuity described in Code
Section 408(a) or 408(b), excluding amounts attributable to designated Roth
contributions, as described in Code Section 402A, and after-tax employee
contributions

Page 19



--------------------------------------------------------------------------------



 



5.4   Participant Rollovers to Plan

The Plan will accept “eligible rollover distributions” that are first
distributed to a Covered Employee (“participant rollovers”) from the following:

  •   a qualified plan described in Code Section 401(a) or 403(a), excluding
amounts attributable to designated Roth contributions, as described in Code
Section 402A, or after-tax employee contributions     •   an annuity contract
described in Code Section 403(b), excluding amounts attributable to designated
Roth contributions, as described in Code Section 402A, or after-tax employee
contributions     •   an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state     •   an
individual retirement account or annuity described in Code Section 408(a) or
408(b), excluding amounts attributable to designated Roth contributions, as
described in Code Section 402A, and after-tax employee contributions

A Covered Employee who received a distribution that he is rolling over to the
Plan, must deliver the cash constituting his Rollover Contribution to the
Trustee within 60 days of receipt of the eligible rollover distribution. Such
delivery must be made in the manner prescribed by the Administrator.

5.5   Restrictions on Rollover Contributions

Rollover Contributions to the Plan are subject to the following:

  •   the Plan shall not accept a Rollover Contribution of any promissory note
attributable to a plan loan     •   a direct rollover from a qualified plan may
not include after-tax employee contributions     •   a participant rollover may
not include designated Roth contributions, as described in Code Section 402A, or
after-tax employee contributions

5.6   Treatment of Designated Roth Contributions that are Rolled Over to the
Plan

If a Covered Employee elects to roll over amounts attributable to designated
Roth contributions, as described in Code Section 402A, the Trustee shall account
for such amounts separately from other Rollover Contributions. If the Plan
accepts a direct rollover attributable to designated Roth contributions, the
Trustee and the Administrator shall be entitled to rely on a statement from the
distributing plan’s administrator

Page 20



--------------------------------------------------------------------------------



 



identifying (i) the Covered Employee’s basis in the rolled over amounts and
(ii) the date on which the Covered Employee’s 5-taxable-year period of
participation (as required under Code Section 402A(d)(2) for a qualified
distribution of designated Roth contributions) started under the distributing
plan. If the 5-taxable-year period of participation under the distributing plan
would end sooner than the Covered Employee’s 5-taxable-year period of
participation under the Plan, the 5-taxable-year period of participation
applicable under the distributing plan shall continue to apply with respect to
the Rollover Contribution.
Designated Roth contributions that are rolled over to the Plan shall be subject
to the provisions of the Plan applicable to Rollover Contributions rather than
the provisions applicable to Roth 401(k) Contributions.

5.7   Vesting of After-Tax Contributions and Rollover Contributions

A Participant’s vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times 100 percent.

Page 21



--------------------------------------------------------------------------------



 



ARTICLE VI
EMPLOYER CONTRIBUTIONS

6.1   Contribution Period

The Contribution Periods for Employer Contributions shall be as follows:

(a)   The Contribution Period for Regular Matching Contributions under the Plan
is each payroll period.   (b)   The Contribution Period for Nonelective
Contributions under the Plan is each Plan Year.   (c)   The Contribution Period
for Safe Harbor Nonelective Contributions is each Plan Year.

6.2   Nonelective Contributions

Each Employer may, in its discretion, make a Nonelective Contribution to the
Plan for the Contribution Period in an amount determined by the Sponsor.

6.3   Allocation of Nonelective Contributions

Any Nonelective Contribution made by an Employer for a Contribution Period shall
be allocated among its Eligible Employees during the Contribution Period who
have met the allocation requirements for Nonelective Contributions described in
this Article. The allocable share of each such Eligible Employee shall be in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of such Compensation for all such Eligible Employees.

6.4   Qualified Nonelective Contributions

An Employer may designate any portion or all of its Nonelective Contribution as
a Qualified Nonelective Contribution; provided, however, that the amount
designated by the Employer as a Qualified Nonelective Contribution shall not
exceed the “QNEC limit” described below. Nonelective Contributions that are
designated as Qualified Nonelective Contributions shall be accounted for
separately and may be withdrawn only as permitted under the Plan.
For purposes of this Article, the “QNEC limit” means the product of the Eligible
Employee’s “test compensation” (as defined in Section 7.1) for the Plan Year
multiplied by the greater of 5 percent or two times the Plan’s “representative
contribution rate”. The “QNEC limit” will be applied separately in allocating
Qualified Nonelective Contributions that may included in calculating an Eligible
Employee’s “deferral percentage” (as defined in Section 7.1) and his
“contribution percentage” (as defined in Section 7.1).

Page 22



--------------------------------------------------------------------------------



 



The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any Eligible Employee who is not a Highly Compensated
Employee for the Plan Year in either (i) the group consisting of half of all
Eligible Employees who are not Highly Compensated Employees for the Plan Year or
(ii) the group of all Eligible Employees who are not Highly Compensated
Employees for the Plan Year and who are employed by the Employer or a Related
Company on the last day of the Plan Year, whichever results in the greater
amount. An Eligible Employee’s “applicable contribution rate” for purposes of
calculating his “deferral percentage” means (i) the sum of the Eligible
Employee’s Qualified Matching Contributions included in calculating his
“deferral percentage” and the Qualified Nonelective Contributions allocated to
the Eligible Employee for the Plan Year (excluding any Qualified Nonelective
Contributions that are included in calculating his “contribution percentage for
the Plan Year) (ii) divided by the Eligible Employee’s “test compensation” for
the Plan Year. An Eligible Employee’s “applicable contribution rate” for
purposes of calculating his “contribution percentage” means (i) the sum of the
Eligible Employee’s Matching Contributions included in calculating his
“contribution percentage” and the Qualified Nonelective Contributions allocated
to the Eligible Employee for the Plan Year (excluding any Qualified Nonelective
Contributions that are included in calculating his “deferral percentage for the
Plan Year) (ii) divided by the Eligible Employee’s “test compensation” for the
Plan Year.

6.5   Amount and Allocation of Regular Matching Contributions

Each Employer shall make a Regular Matching Contribution to the Plan for each
Contribution Period on behalf of each of its Eligible Employees during the
Contribution Period who has met the allocation requirements for Regular Matching
Contributions described in this Article.
The amount of such Regular Matching Contribution shall be equal to 50 percent of
the 401(k) Contributions made for the Contribution Period on behalf of such
Eligible Employee.

6.6   Limits on Matching Contributions

Notwithstanding any other provision of this Article to the contrary, the
following limits apply in determining the amount and allocation of Regular
Matching Contributions with respect to an Eligible Employee for a Contribution
Period:

(a)   401(k) Contributions that exceed 6 percent of the Eligible Employee’s
Compensation for the Contribution Period, excluding any Compensation earned by
the Eligible Employee during the Contribution Period, but prior to the date on
which the Employee first became an Eligible Employee are excluded from the match
  (b)   Catch-Up 401(k) Contributions are excluded from the match

Page 23



--------------------------------------------------------------------------------



 



6.7   Qualified Matching Contributions

An Employer may designate any portion or all of its Matching Contribution as a
Qualified Matching Contribution; provided, however, that the amount designated
by the Employer as a Qualified Matching Contribution with respect to an Eligible
Employee shall not exceed the “QMAC limit” described below. Amounts that are
designated as Qualified Matching Contributions shall be accounted for separately
and may be withdrawn only as permitted under the Plan.
For purposes of this Section, the following terms have the following meanings:

(a)   The “QMAC limit” applicable to an Eligible Employee means the greatest of
(1) 5 percent of the Eligible Employee’s Compensation, (2) the Eligible
Employee’s 401(k) Contributions for the Plan Year, or (3) 2 times the
“representative match rate” multiplied by the Eligible Employee’s 401(k)
Contributions for the Plan Year.   (b)   The “representative match rate” means
the lowest “match rate” for any Eligible Employee who is not a Highly
Compensated Employee for the Plan Year and who is in either (1) a determination
group consisting of 1/2 of all Eligible Employees during the Plan Year who are
not Highly Compensated Employees for the Plan Year or (2) the group consisting
of all Eligible Employees who are employed by an Employer or a Related Company
on the last day of the Plan and who are not Highly Compensated Employees for the
Plan Year, whichever would provide the greater representative rate.   (c)   A
“match rate” means the Matching Contributions made on behalf of an Eligible
Employee for the Plan Year divided by the Eligible Employee’s 401(k)
Contributions for the Plan Year; provided, however, that if Matching
Contributions are made at different rates for different levels of Compensation,
the “match rate” shall be determined assuming 401(k) Contributions equal to
6 percent of “test compensation”, as defined in Section 7.1.

6.8   Amount and Allocation of Safe Harbor Nonelective Contributions

Each Employer shall make a Safe Harbor Nonelective Contribution on behalf of
each of its Eligible Employees during the Contribution Period who has met the
allocation requirements for Safe Harbor Nonelective Contributions described in
this Article, other than any such Eligible Employee who is a
collectively-bargained employee. The amount of the Safe Harbor Nonelective
Contribution shall be equal to three percent of the Eligible Employee’s
Compensation for the Contribution Period.

6.9   Verification of Amount of Employer Contributions by the Sponsor

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the

Page 24



--------------------------------------------------------------------------------



 



Employer Contribution to be made by each Employer with respect to a Covered
Employee who transfers from employment with one Employer as a Covered Employee
to employment with another Employer as a Covered Employee.

6.10   Payment of Employer Contributions

Employer Contributions made for a Contribution Period shall be paid in cash or
in qualifying employer securities, as defined in ERISA Section 407(d)(5), to the
Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.
Any in kind contribution made under the terms of the Plan shall be discretionary
and unencumbered.
In no event shall an Employer deliver Matching Contributions to the Trustee on
behalf of an Eligible Employee prior to the date the Eligible Employee performs
the services with respect to which the Matching Contribution is being made,
unless such pre-funding is to accommodate a bona fide administrative concern and
is not for the principal purpose of accelerating deductions.

6.11   Allocation Requirements for Employer Contributions

An Eligible Employee shall be eligible to receive an allocation of Employer
Contributions under this Article only if he satisfies any requirements specified
in the applicable contribution Section and also meets the requirements of this
Section.

(a)   A person who was an Eligible Employee during a Contribution Period shall
be eligible to receive an allocation of Nonelective Contributions for such
Contribution Period only if (i) he is employed by an Employer or a Related
Company on the last day of the Contribution Period and (ii) he has completed at
least 1 Hours of Service during the Contribution Period. The number of Hours of
Service required to receive an allocation of Nonelective Contributions hereunder
shall be pro-rated for any short Contribution Period.   (b)   A person who was
an Eligible Employee at any time during a Contribution Period shall be eligible
to receive an allocation of Regular Matching Contributions for such Contribution
Period.   (c)   A person who was an Eligible Employee at any time during a
Contribution Period shall be eligible to receive an allocation of Safe Harbor
Nonelective Contributions for such Contribution Period.

6.12   Exceptions to Allocation Requirements for Employer Contributions

There are no exceptions to the allocation requirements set forth in Section 6.11
unless required by law.

Page 25



--------------------------------------------------------------------------------



 



6.13   Vesting of Employer Contributions

A Participant’s vested interest in his Qualified Matching and Safe Harbor
Nonelective Contributions Sub-Accounts shall be at all times 100 percent.
A Participant’s vested interest in his Nonelective and Regular Matching
Contributions Sub-Accounts shall be determined in accordance with the following
schedule:

      Years of Vesting Service   Vested Interest Less than 1   0% 1, but less
than 2   33.33% 2, but less than 3   66.66% 3 or more   100%

6.14   100% Vesting Events

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Company on his Normal
Retirement Date, the date he becomes Disabled, or the date he dies, his vested
interest in his full Employer Contributions Sub-Account shall be 100 percent,
without regard to the number of his years of Vesting Service.

6.15   Election of Former Vesting Schedule

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant’s vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.

Page 26



--------------------------------------------------------------------------------



 



6.16   Forfeitures to Reduce Employer Contributions

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are not used to pay Plan expenses and that are applied
against Employer Contributions as provided in Article VII or XIV, as applicable.

Page 27



--------------------------------------------------------------------------------



 



ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

7.1   Definitions

For purposes of this Article, the following terms have the following meanings:
The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts allocated to the Participant for the
“limitation year”:

(a)   all employer contributions allocated to the Participant’s account under
any qualified defined contribution plan maintained by an Employer or a Related
Company, including “elective contributions” and amounts attributable to
forfeitures applied to reduce the employer’s contribution obligation, but
excluding “catch-up contributions”   (b)   all “employee contributions”
allocated to the Participant’s account under any qualified defined contribution
plan maintained by an Employer or a Related Company or any qualified defined
benefit plan maintained by an Employer or a Related Company if separate accounts
are maintained under the defined benefit plan with respect to such employee
contributions   (c)   all forfeitures allocated to the Participant’s account
under any qualified defined contribution plan maintained by the Employer or a
Related Company   (d)   all amounts allocated to an individual medical benefit
account, as described in Code Section 415(l)(2), established for the Participant
as part of a pension or annuity plan maintained by the Employer or a Related
Company   (e)   if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits allocated to the Participant’s
separate account under a welfare benefit fund, as defined in Code Section
419(e), maintained by the Employer or a Related Company   (f)   all allocations
to the Participant under a simplified employee pension

A “catch-up contribution” means any elective deferral, as defined in Code
Section 414(v)(2)(C), that is treated as a catch-up contribution in accordance
with the provisions of Code Section 414(v).
An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k), any simplified employee pension cash or
deferred arrangement as described in

Page 28



--------------------------------------------------------------------------------



 



Code Section 402(h)(1)(B), or any plan as described in Code Section 501(c)(18),
and any contribution made on behalf of the Participant by an Employer or a
Related Company for the purchase of an annuity contract under Code Section
403(b) pursuant to a salary reduction agreement. For purposes of applying the
limitations described in this Article VII, the term “elective contribution”
includes designated Roth contributions and excludes “catch-up contributions”.
An “elective 401(k) contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
“elective 401(k) contribution” excludes “catch-up contributions”.
An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.
An “excess deferral” with respect to a Participant means that portion of a
Participant’s 401(k) Contributions, excluding Catch-Up 401(k) Contributions, for
his taxable year that, when added to amounts deferred for such taxable year
under other plans or arrangements described in Code Section 401(k), 408(k), or
403(b) (other than any such plan or arrangement that is maintained by an
Employer or a Related Company and excluding any “catch-up contributions”), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant’s gross income under Code Section 402(g).
The “415 compensation” of a Participant for any “limitation year” means the
Participant’s remuneration for services, including (A) his wages, salaries, fees
for professional service, and all other amounts received (without regard to
whether such amounts are paid in cash) for personal services actually rendered
in the course of employment with an Employer or a Related Company, to the extent
the amounts would have been received and includible in gross income, including,
but not limited to, commissions paid to salesperson, compensation for services
on the basis of a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan described in Treasury Regulations Section 1.62-2(c),
(B) in case of a Participant who is an employee within the meaning of Code
Section 401(c)(1), the Participant’s earned income, as described in Code
Section 401(c)(2) and regulations issued thereunder, (C) amounts described in
Code Section 104(a)(3), 105(a), or 105(h), but only to the extent such amounts
are includible in the gross income of the Participant, (D) amounts paid or
reimbursed by the Employer or a Related Company for moving expenses incurred by
the Participant, but only to the extent it is reasonable to believe the amounts
are not deductible by the Participant under Code Section 217, (E) the value of a
non-statutory option (an option other than a statutory option, as defined in
Treasury Regulations

Page 29



--------------------------------------------------------------------------------



 



Section 1.421-1(b)) granted to the Participant by the Employer or a Related
Company, but only to the extent that the value of the option is includible in
the gross income of the Participant for the taxable year in which granted,
(F) amounts includible in the gross income of the Participant upon making an
election described in Code Section 83(b), and (G) amounts that are includible in
the gross income of the Participant under the rules of Code Section 409A or
457(f)(1)(A) or because the amounts are constructively received by the
Participant. “415 compensation” excludes (i) contributions (other than elective
contributions described in Code Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i),
or 457(b)) made on behalf of the Participant by an Employer or a Related Company
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p)), whether or not qualified, to the extent that, before
application of the limitations of Code Section 415 to such plan, the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed, (ii) any distributions from a plan of
deferred compensation, whether or not qualified, (except amounts received
pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (iii) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (iv) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (v) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (vi) other items
that are similar to the items listed in (i) through (v) above.
Effective for “limitation years” beginning in 2005 and thereafter, “415
compensation” does not include amounts paid to a Participant following severance
from employment unless such amounts are paid within 21/2 months of the
Participant’s severance from employment and would otherwise have been paid to
the Participant in the course of his employment and are regular compensation for
services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation.
“415 compensation” also includes (i) any elective deferral, as defined in Code
Section 402(g)(3) and (ii) any amount contributed or deferred by the Employer or
Related Company at the Participant’s election which is not includable in the
Participant’s gross income by reason of Code Section 125, 132(f)(4), or 457.
In no event, however, shall the “415 compensation” of a Participant taken into
account under the Plan for any “limitation year” exceed the limit in effect
under Code Section 401(a)(17) ($220,000 for “limitation years” beginning in
2006, subject to adjustment annually as provided in Code Sections 401(a)(17)(B)
and 415(d); provided, however, that the dollar increase in effect on January 1
of any calendar year, if any, is effective for “limitation years” beginning in
such calendar year). If the “415 compensation” of a

Page 30



--------------------------------------------------------------------------------



 



Participant is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Participant by multiplying the annual
compensation limitation in effect for the Plan Year by a fraction the numerator
of which is the number of full months in the period and the denominator of which
is 12; provided, however, that no proration is required for a Participant who is
covered under the Plan for fewer than 12 months.
The “gap period” means the period between the close of the Plan Year in which
“excess contributions” were made and the date the contributions are distributed.
A “limitation year” means the Plan Year.

7.2   Code Section 402(g) Limit

In no event shall the amount of the 401(k) Contributions, excluding Catch-Up
401(k) Contributions, made on behalf of an Eligible Employee for his taxable
year, when aggregated with any “elective contributions” made on behalf of the
Eligible Employee under any other plan of an Employer or a Related Company for
his taxable year, exceed the dollar limit imposed under Code Section 402(g), as
in effect on January 1 of the calendar year in which such taxable year begins.
In the event that the Administrator determines that the reduction percentage
elected by an Eligible Employee will result in his exceeding the Code Section
402(g) limit, the Administrator may adjust the reduction authorization of such
Eligible Employee by reducing the percentage of his 401(k) Contributions to such
smaller percentage that will result in the Code Section 402(g) limit not being
exceeded. If the Administrator determines that the 401(k) Contributions made on
behalf of an Eligible Employee would exceed the Code Section 402(g) limit for
his taxable year, the 401(k) Contributions for such Participant shall be
automatically suspended for the remainder, if any, of such taxable year.
If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
401(k) Contributions that, when aggregated with “elective contributions” made on
behalf of the Eligible Employee under any other plan of an Employer or a Related
Company, would exceed the Code Section 402(g) limit, plus any income and minus
any losses attributable thereto, shall be either re-characterized as Catch-Up
401(k) Contributions or distributed to the Eligible Employee no later than the
April 15 immediately following such taxable year. If an Eligible Employee has
made both Pre-Tax and Roth 401(k) Contributions for the year, the excess shall
be deemed to consist first of Pre-Tax 401(k) Contributions made on behalf of the
Eligible Employee.
If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

Page 31



--------------------------------------------------------------------------------



 



7.3   Distribution of “Excess Deferrals”

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year. If the Participant made both Pre-Tax and Roth 401(k)
Contributions for the year, the Participant’s notice must also designate whether
the “excess deferrals” are Pre-Tax and/or Roth 401(k) Contributions. If the
Participant makes no designation, the Administrator shall not distribute “excess
deferrals” from the Plan.
If 401(k) Contributions are distributed to a Participant in accordance with this
Section, Matching Contributions that are attributable solely to the distributed
401(k) Contributions, plus any income and minus any losses attributable thereto,
shall be forfeited by the Participant no earlier than the date on which
distribution of 401(k) Contributions pursuant to this Section occurs and no
later than the last day of the Plan Year following the Plan Year for which the
Matching Contributions were made.

7.4   Determination of Income or Loss

The income or loss attributable to contributions in excess of a limit described
above that are distributed pursuant to this Article shall be determined for the
preceding Plan Year and the “gap period” under the method otherwise used for
allocating income or loss to Participants’ Accounts; provided, however, that
income or loss for the “gap period” may be determined as of a date that is no
more than 7 days before the date of distribution.

7.5   Deemed Satisfaction of the Limitations on 401(k) Contributions and
Matching Contributions of Highly Compensated Employees

Notwithstanding any other provision of this Article to the contrary, the Plan is
intended to satisfy the nondiscrimination requirements applicable to 401(k)
Contributions using the safe harbor provisions of Code Section 401(k)(12).
Except as permitted under Treasury Regulations Section 1.401(k)-3, the Plan may
not be amended to cease Safe Harbor Nonelective Contributions and apply the
testing requirements described in Treasury Regulations Section 1.401(k)-2.
The Plan shall not be deemed to have satisfied the limitations on 401(k)
Contributions of Highly Compensated Employees for any Plan Year unless the ratio
of Matching Contributions made with respect to the 401(k) Contributions of each
Highly Compensated Employee for the Plan Year is not greater than the ratio of
Matching Contributions made with respect to 401(k) Contributions of each
non-Highly Compensated Employee who has made 401(k) Contributions for the Plan
Year at the same percentage of Compensation for the Plan Year as such Highly
Compensated Employee. For purposes of determining such ratio, “matching
contributions”, “elective

Page 32



--------------------------------------------------------------------------------



 



401(k) contributions”, and “employee contributions”, if “employee contributions”
are matched, made by or on behalf of a Highly Compensated Employee under another
qualified defined contribution plan for any period during which the Highly
Compensated Employee participated simultaneously under both the Plan and such
other plan, shall be aggregated with the Matching Contributions and 401(k)
Contributions of such Highly Compensated Employee.
The Plan is also intended to satisfy the nondiscrimination requirements
applicable to Matching Contributions using the safe harbor provisions of Code
Section 401(m)(11).
For purposes of satisfying the safe harbor requirements of Code
Section 401(m)(11), the following shall apply:

  •   The rate of Matching Contributions made on behalf of an Eligible Employee
shall not increase as the Eligible Employee’s 401(k) Contributions increase.    
•   No Matching Contributions shall be made with respect to an Eligible
Employee’s 401(k) Contributions in excess of 6% of the Eligible Employee’s
Compensation .     •   The ratio of Matching Contributions made with respect to
the 401(k) Contributions of each Highly Compensated Employee for the Plan Year
shall not be greater than the ratio of Matching Contributions made with respect
to the 401(k) Contributions of each non-Highly Compensated Employee who has made
401(k) Contributions for the Plan Year at the same percentage of Compensation
for the Plan Year as such Highly Compensated Employee. For this purpose, if a
Highly Compensated Employee participates in another qualified defined
contribution plan that provides for “matching contributions” simultaneously with
his participation in the Plan, the “matching contributions”, “employee
contributions” that have been matched, and “elective 401(k) contributions” made
on behalf of such Highly Compensated Employee under such other plan while he was
also an Eligible Employee under the Plan shall be aggregated with the Matching
Contributions and 401(k) Contributions made under the Plan. “Employee
contributions” under such other plan that have been matched shall be aggregated
with the Highly Compensated Employee’s 401(k) Contributions for purposes of
applying the limitation contained in this paragraph.     •   Regular Matching
Contributions made with respect to 401(k) Contributions made during a Plan Year
quarter shall be contributed no later than the last day of the immediately
following Plan Year quarter.

Except as permitted under Treasury Regulations Section 1.401(m)-3, the Plan may
not be amended to cease Safe Harbor Nonelective Contributions and apply the
testing requirements applicable to Matching Contributions under Treasury
Regulations Section 1.401(m)-2.

Page 33



--------------------------------------------------------------------------------



 



7.6   Notice Requirements for Safe Harbor Nonelective Contributions

For each Plan Year in which an Employer makes a Safe Harbor Nonelective
Contribution on behalf of its Eligible Employees, the Employer shall provide
such Eligible Employees a comprehensive notice describing the Eligible
Employee’s rights and obligations under the Plan. The notice shall include a
description of the formula used for determining Safe Harbor Nonelective
Contribution
The notice shall be written in a manner calculated to be understood by the
average Eligible Employee. The Employer shall provide such notice within one of
the following periods, whichever is applicable:

(a)   for an Employee who is an Eligible Employee 90 days before the beginning
of the Plan Year, within the period beginning 90 days and ending 30 days before
the beginning of the Plan Year, or   (b)   for an Employee who becomes an
Eligible Employee after that date, within the period beginning 90 days before
the date he becomes an Eligible Employee and ending on the date such Employee
becomes an Eligible Employee.

Notwithstanding any other provision of the Plan to the contrary, an Eligible
Employee shall have a reasonable period (not fewer than 30 days) following
receipt of such notice in which to make or amend his election to have his
Employer make 401(k) Contributions to the Plan on his behalf.

7.7   Code Section 415 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $42,000
for the “limitation year” ending in 2005) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution for medical
benefits within the meaning of Code Section 401(h) or 419A(f)(2) after
separation from service which is otherwise treated as an “annual addition” under
Code Section 419A(d)(2) or 415(l)(1). A Participant’s 401(k) Contributions may
be re-characterized as Catch-Up 401(k) Contributions and excluded from the
Participant’s “annual additions” for the “limitation year” to satisfy the
preceding limitation.
If the “annual addition” to the Account of a Participant in any “limitation
year” would otherwise exceed the amount that may be applied for his benefit
under the limitation contained in this Section, the limitation shall be
satisfied by reducing contributions made to the Participant’s Account to the
extent necessary in the following order:
401(k) Contributions made on behalf of the Participant for the “limitation year”
that have not been matched, if any, shall be reduced. If distribution is to be
made

Page 34



--------------------------------------------------------------------------------



 



to an Eligible Employee hereunder and the Eligible Employee has made both
Pre-Tax and Roth 401(k) Contributions for the year, the unmatched Pre-Tax 401(k)
Contributions made on behalf of the Eligible Employee shall be distributed in
full before any unmatched Roth 401(k) Contributions will be distributed.
401(k) Contributions made on behalf of the Participant for the “limitation year”
that have been matched, if any, and the Matching Contributions attributable
thereto shall be reduced pro rata. If distribution is to be made to an Eligible
Employee hereunder and the Eligible Employee has made both Pre-Tax and Roth
401(k) Contributions for the year, the matched Pre-Tax 401(k) Contributions made
on behalf of the Eligible Employee shall be distributed in full before any
matched Roth 401(k) Contributions will be distributed.
Nonelective Contributions otherwise allocable to the Participant’s Account for
the “limitation year”, if any, shall be reduced.
Safe Harbor Nonelective Contributions otherwise allocable to the Participant’s
Account for the “limitation year”, if any, shall be reduced.
The amount of any reduction of 401(k) Contributions (plus any income
attributable thereto) shall be returned to the Participant. The amount of any
reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.
Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the “limitation year” and shall be applied
against the Employer’s contribution obligation for the next following
“limitation year” (and succeeding “limitation years”, as necessary). If a
suspense account is in existence at any time during a “limitation year”, all
amounts in the suspense account must be applied against the Employer’s
contribution obligation before any further contributions that would constitute
“annual additions” may be made to the Plan.
For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual “415
compensation”, a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

7.8   Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by returning “employee contributions” made by
the Participant to all defined contribution plans for the “limitation year”, and
the income attributable thereto, to the extent necessary in the order prescribed

Page 35



--------------------------------------------------------------------------------



 



by the Administrator. If the limitation contained in the preceding Section still
is not satisfied after all such “employee contributions” have been returned, the
excess shall be reduced by returning or forfeiting, as provided in each defined
contribution plan, “elective contributions” made on the Participant’s behalf to
all such plans for the “limitation year”, and, if “elective contributions” are
returned, the income attributable thereto, to the extent necessary in the order
prescribed by the Administrator. If the limitation contained in the preceding
Section still is not satisfied after all such “elective contributions” have been
returned or forfeited, the portion of the employer contributions and of
forfeitures for the “limitation year” under all such plans that has been
allocated to the Participant under such plans but which exceeds the limitation
set forth in the preceding Section, shall be deemed a forfeiture for the
“limitation year” and shall be disposed of as provided in such plans; provided,
however, that the amount of the employer contributions and forfeitures that is a
deemed forfeiture under this Section shall be effected in the order prescribed
by the Administrator, but first under any defined contribution plan that is not
a money purchase pension plan and, if the limitation still is not satisfied,
then under such money purchase pension plan.

7.9   Scope of Limitations

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

Page 36



--------------------------------------------------------------------------------



 



ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

8.1   General Fund

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement. The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.

8.2   Investment Funds

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.
The Sponsor may determine to offer one or more Investment Funds that are
invested primarily in equity securities issued by an Employer or a Related
Company that are publicly traded and are “qualifying employer securities” as
defined in ERISA Section 407(d)(5).

8.3   Loan Investment Fund

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant’s
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant’s loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.

8.4   Income on Trust

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

8.5   Accounts

As of the first date a contribution is made by or on behalf of a Covered
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in

Page 37



--------------------------------------------------------------------------------



 



accordance with the provisions of the Plan. The balance of each Account shall be
the balance of the account after all credits and charges thereto, for and as of
such date, have been made as provided herein.

8.6   Sub-Accounts

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust. Any Roth 401(k) Contributions made to the Plan on behalf
of a Participant shall be allocated to a separate Sub-Account maintained with
respect to a Participant’s Roth 401(k) Contributions. The Administrator shall
maintain a record of the amount of Roth 401(k) Contributions in the
Participant’s Roth 401(k) Contributions Sub-Account. Earnings, losses, and other
credits and charges shall be allocated on a reasonable and consistent basis
among a Participant’s Roth 401(k) Contributions Sub-Account and his other
Sub-Accounts under the Plan. No amounts other than Roth 401(k) Contributions and
properly attributable earnings shall be credited to a Participant’s Roth 401(k)
Contributions Sub-Account.

Page 38



--------------------------------------------------------------------------------



 



ARTICLE IX
LIFE INSURANCE CONTRACTS

9.1   No Life Insurance Contracts

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

Page 39



--------------------------------------------------------------------------------



 



ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

10.1   Future Contribution Investment Elections

Each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the contributions
made on his behalf shall be invested. An Eligible Employee’s investment election
shall specify the percentage, in 1 percent increments, of such contributions
that shall be allocated to one or more of the Investment Funds with the sum of
such percentages equaling 100 percent. The investment election by a Participant
shall remain in effect until his entire interest under the Plan is distributed
or forfeited in accordance with the provisions of the Plan or until he records a
change of investment election with the Administrator, in such form as the
Administrator shall prescribe. If recorded in accordance with any rules
prescribed by the Administrator, a Participant’s change of investment election
may be implemented effective any business day.

10.2   Deposit of Contributions

All contributions made on a Participant’s behalf shall be deposited in the Trust
and allocated among the Investment Funds in accordance with the Participant’s
currently effective investment election Notwithstanding the foregoing, any
contributions made to the Plan in qualifying employer securities shall be
allocated to the Employer stock Investment Fund, pending directions to the
Administrator regarding their future investment. If no investment election is
recorded with the Administrator at the time contributions are to be deposited to
a Participant’s Account, his contributions shall be allocated in the Schwab
Target Fund with a target retirement date closest to the Participant’s 65th
birthday.

10.3   Election to Transfer Between Funds

A Participant may elect to transfer investments from any Investment Fund to any
other Investment Fund. The Participant’s transfer election shall specify a
percentage, in 1 percent increments, of the amount eligible for transfer that is
to be transferred, which percentage may not exceed 100 percent. Any transfer
election must be recorded with the Administrator, in such form as the
Administrator shall prescribe. Subject to any restrictions pertaining to a
particular Investment Fund, if recorded in accordance with any rules prescribed
by the Administrator, a Participant’s transfer election may be implemented
effective any business day.
Notwithstanding any other provision of this Section to the contrary, the
Administrator may prescribe such rules restricting Participants’ transfer
elections as it deems necessary or appropriate to preclude excessive or abusive
trading or market timing.

Page 40



--------------------------------------------------------------------------------



 



10.4   404(c) Protection

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.
A Participant’s directions to the Trustee regarding investment in and transfers
to and from the Employer stock Investment Fund shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.

10.5   Voting and Tendering Employer Stock

Each Participant who has an interest in the Employer stock Investment Fund shall
have the right to direct the Trustee as to the manner in which the number of
shares credited to his Account or, if accounting under the Employer stock
Investment Fund is by units of participation, his proportionate interest in the
Employer stock Investment Fund, is to be voted. Upon receipt of a Participant’s
direction, the Trustee shall vote the shares representing the Participant’s
interest in the Employer stock Investment Fund as directed. Except as otherwise
required by law or as otherwise provided in the Trust Agreement, if the Trustee
does not receive direction from a Participant regarding how to vote the shares
representing his interest in the Employer stock Investment Fund, the Trustee
shall not vote such shares.
In addition, upon commencement of a tender offer for any securities held in the
Employer stock Investment Fund, each Participant who has an interest in the
Employer stock Investment Fund shall have the right to direct the Trustee
whether or not to tender all or any portion of the shares credited to his
Account or, if accounting under the Employer stock Investment Fund is by units
of participation, all or any portion of his proportionate interest in the
Employer stock Investment Fund. A Participant may change his direction regarding
the tender of shares representing his interest in the Employer stock Investment
Fund at any time prior to the tender offer withdrawal deadline. The Trustee
shall tender or not tender shares representing a Participant’s interest in the
Employer stock Investment Fund in accordance with the Participant’s directions.
Except as otherwise required by law, if the Trustee does not receive direction
from a Participant regarding whether or not to tender the shares representing a
Participant’s interest in the Employer stock Investment Fund, the Trustee shall
not tender such shares. The proceeds received by the Trustee with respect to
shares of stock tendered by the Trustee in accordance with Participants’
directions shall be allocated to the Accounts of those Participants who elected
to tender their shares in proportion to their interest in the tendered shares.

Page 41



--------------------------------------------------------------------------------



 



All materials provided to other shareholders, including proxy solicitation
materials and all tender materials, shall be provided to each Participant with
an interest in the Employer stock Investment Fund.
A Participant’s directions to the Trustee hereunder shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.

Page 42



--------------------------------------------------------------------------------



 



ARTICLE XI
CREDITING AND VALUING ACCOUNTS

11.1   Crediting Accounts

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

11.2   Valuing Accounts

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

11.3   Plan Valuation Procedures

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

(a)   First, the value of the Trust Fund shall be determined by valuing all of
the assets of the Trust Fund at fair market value.   (b)   Next, the net
increase or decrease in the value of the Trust Fund attributable to net income
and all profits and losses, realized and unrealized, during the valuation period
shall be determined on the basis of the valuation under paragraph (a) taking
into account appropriate adjustments for contributions, loan payments, and
transfers to and distributions, withdrawals, loans, and transfers from such
Trust Fund during the valuation period.   (c)   Finally, the net increase or
decrease in the value of the Trust Fund shall be allocated among Accounts in the
Trust Fund in the ratio of the balance of the portion of such Account in the
Trust Fund as of the preceding Valuation Date less any distributions,
withdrawals, loans, and transfers from such Account balance in the Trust Fund
since the Valuation Date to the aggregate balances of the portions of all
Accounts in the Trust Fund similarly adjusted, and each Account in the Trust
Fund shall be credited or charged with the amount of its allocated share.

Page 43



--------------------------------------------------------------------------------



 



11.4   Unit Accounting Permitted

The Administrator may, for administrative purposes, establish unit values for
one or more Investment Fund (or any portion thereof) and maintain the accounts
setting forth each Participant’s interest in such Investment Fund (or any
portion thereof) in terms of such units, all in accordance with such rules and
procedures as the Administrator shall deem to be fair, equitable, and
administratively practicable. In the event that unit accounting is thus
established for an Investment Fund (or any portion thereof), the value of a
Participant’s interest in that Investment Fund (or any portion thereof) at any
time shall be an amount equal to the then value of a unit in such Investment
Fund (or any portion thereof) multiplied by the number of units then credited to
the Participant.

11.5   Finality of Determinations

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

11.6   Notification

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

Page 44



--------------------------------------------------------------------------------



 



ARTICLE XII
LOANS

12.1   Application for Loan

A Participant may make application to the Administrator for a loan from his
Account. Loans shall be made to Participants in accordance with written
guidelines which are hereby incorporated into and made a part of the Plan. To
the extent that such written guidelines comply with the requirements of Code
Section 72(p), but are inconsistent with the provisions of this Article, such
written guidelines shall be given effect.

12.2   Collateral for Loan

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed 50 percent of the Participant’s vested interest under the Plan
determined as of the date as of which the loan is originated in accordance with
Plan provisions. In the case of a Participant who is an active employee, the
Participant also shall enter into an agreement to repay the loan by payroll
withholding.
No loan in excess of 50 percent of the Participant’s vested interest under the
Plan shall be made from the Plan.
Loans shall not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other employees.
A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default.

12.3   Reduction of Account Upon Distribution

Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and the Participant’s vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant’s
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.

Page 45



--------------------------------------------------------------------------------



 



12.4   Legal Requirements Applicable to Plan Loans

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

(a)   The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

  (i)   $50,000, reduced by the excess, if any, of the highest outstanding
balance of any other loan to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company during the preceding 12-month
period over the outstanding balance of such loans on the date a loan is made
hereunder; or     (ii)   50 percent of the vested portions of the Participant’s
Account and his vested interest under all other plans maintained by an Employer
or a Related Company.

(b)   The term of any loan to a Participant shall be no greater than 5 years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined under Code Section 121) of the
Participant.   (c)   Substantially level amortization shall be required over the
term of the loan with payments made not less frequently than quarterly. If a
loan is made from a Participant’s Roth 401(k) Contributions Sub-Account and from
his other Sub-Accounts under the Plan, the level amortization requirement shall
be met with respect to both his Roth 401(k) Contributions Sub-Account and his
other Sub-Accounts. Notwithstanding the foregoing, if so provided in the written
guidelines applicable to Plan loans, the amortization schedule may be waived and
payments suspended while a Participant is on a leave of absence from employment
with an Employer or any Related Company (for periods in which the Participant
does not perform military service as described in paragraph (d) below), provided
that all of the following requirements are met:

  (i)   Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;     (ii)   Payments resume after the
earlier of (a) the date such leave of absence ends or (b) the one-year
anniversary of the date such leave began;     (iii)   The period during which
payments are suspended does not exceed one year;     (iv)   Payments resume in
an amount not less than the amount required under the original amortization
schedule; and

Page 46



--------------------------------------------------------------------------------



 



  (v)   The waiver of the amortization schedule does not extend the period of
the loan beyond the maximum period permitted under this Article.

(d)   If a Participant is absent from employment with any Employer or any
Related Company for a period during which he performs services in the uniformed
services (as defined in chapter 45 of title 38 of the United States Code),
whether or not such services constitute qualified military service, the
suspension of payments shall not be taken into account for purposes of applying
either paragraph (b) or paragraph (c) of this Section provided that all of the
following requirements are met:

  (i)   Payments resume upon completion of such military service;     (ii)  
Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;     (iii)   Upon resumption, payments are made no less
frequently than required under the original amortization schedule and continue
under such schedule until the loan is repaid in full; and     (iv)   The loan is
repaid in full, including interest accrued during the period of such military
service, no later than the maximum period otherwise permitted under this Article
extended by the period of such military service.

(e)   The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this Section.   (f)   Subject to
the requirements of the Servicemembers Civil Relief Act, the interest rate on
any loan to a Participant shall be a reasonable interest rate commensurate with
current interest rates charged for loans made under similar circumstances by
persons in the business of lending money.

12.5   Administration of Loan Investment Fund

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election. The balance of the Participant’s loan
Investment Fund shall be decreased by the amount of principal payments and the
loan Investment Fund shall be terminated when the loan has been repaid in full.

Page 47



--------------------------------------------------------------------------------



 



12.6   Default

If either (i) a Participant fails to make or cause to be made, any payment
required under the terms of the loan by the date required to prevent a default
under the terms of the loan note, which date shall not be later than the date
prescribed under Code Section 72(p) and regulations issued thereunder, unless
payment is not made because the Participant is on a leave of absence and the
amortization schedule is waived as provided in paragraph (c) or (d) of
Section 12.4, or (ii) there is an outstanding principal balance existing on a
loan after the last scheduled repayment date (extended as provided in
Section 12.4(d), if applicable), the Administrator shall direct the Trustee to
declare the loan to be in default, and the entire unpaid balance of such loan,
together with accrued interest, shall be immediately due and payable. In any
such event, if such balance and interest thereon is not then paid, the Trustee
shall charge the Account of the borrower with the amount of such balance and
interest as of the earliest date a distribution may be made from the Plan to the
borrower without adversely affecting the tax qualification of the Plan or of the
cash or deferred arrangement.

12.7   Deemed Distribution Under Code Section 72(p)

If a Participant’s loan is in default as provided in Section 12.6, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant’s Roth 401(k) Contributions or After-Tax
Contributions.
If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless there is a legally enforceable arrangement among the Participant,
the Plan, and the Participant’s employer that repayment of such loan shall be
made by payroll withholding.

12.8   Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)

The balance of any loan that is deemed to have been distributed to a Participant
hereunder shall cease to be an outstanding loan for purposes of Code Section
72(p) and a Participant shall not be treated as having received a taxable
distribution when his Account is offset by such outstanding loan balance as
provided in Section 12.6. Any interest that accrues on a loan after it is deemed
to have been distributed shall not be treated as an additional loan to the
Participant and shall not be included in the Participant’s taxable income as a
deemed distribution. Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.4(a).

Page 48



--------------------------------------------------------------------------------



 



If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant’s Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401(m) and 415.
The provisions of this Section regarding treatment of loans that are deemed
distributed shall not apply to loans made prior to January 1, 2002, except to
the extent provided under the transition rules in Q & A 22(c)(2) of
Section 1.72(p)-l of the Treasury Regulations.

12.9   Special Rules Applicable to Loans

Any loan made hereunder shall be subject to the following rules:

(a)   Maximum Number of Outstanding Loans: A Participant with an outstanding
loan may not apply for another loan until the existing loan is paid in full and
may not refinance an existing loan or obtain a second loan for the purpose of
paying off the existing loan. The provisions of this paragraph shall not apply
to any loans made prior to the effective date of this amendment and restatement
or made under the provisions of a prior plan before the date such plan was
merged into the Plan or; provided, however, that any such loan shall be taken
into account in determining whether a Participant may apply for a new loan
hereunder.   (b)   Pre-Payment Without Penalty: A Participant may pre-pay the
full outstanding balance of any loan hereunder prior to the date it is due
without penalty.   (c)   Effect of Termination of Employment: Upon a
Participant’s termination of employment, the balance of any outstanding loan
hereunder shall immediately become due and owing.   (d)   Roll Over of Loans
Permitted: In accordance with rules prescribed by the Administrator, a
Participant may elect to roll over any loan note held pursuant to the provisions
of this Article to another qualified retirement plan that permits such
rollovers.   12.10   Prior Loans

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement or rolled over to the Plan from another plan or made under the
provisions of a prior plan before the date such plan was merged into the Plan
shall be administered in accordance with the provisions of the note reflecting
such loan and shall remain outstanding until repaid in accordance with its
terms.

Page 49



--------------------------------------------------------------------------------



 



ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

13.1   Non-Hardship Withdrawals of After-Tax Contributions

A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal from his After-Tax Contributions Sub-Account.

13.2   Non-Hardship Withdrawals of Rollover Contributions

A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal from his Rollover Contributions Sub-Account.

13.3   Non-Hardship Withdrawals of Restricted Contributions

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his vested interest
in any of the following Sub-Accounts:

  •   his Pre-Tax 401(k) Contributions Sub-Account     •   his Roth 401(k)
Contributions Sub-Account     •   his Safe Harbor Nonelective Contributions
Sub-Account

13.4   Non-Hardship Withdrawals of Nonelective Contributions

A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal from his vested interest in his Nonelective Contributions
Sub-Account if any of the following requirements are met:

(a)   He has attained age 59 1/2.   13.5   Non-Hardship Withdrawals of Matching
Contributions

A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal from his vested interest in his Regular Matching Contributions
Sub-Account if any of the following requirements are met:

(a)   He has attained age 59 1/2.

Page 50



--------------------------------------------------------------------------------



 



13.6   Overall Limitations on Non-Hardship Withdrawals

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

(a)   A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.   (b)   Non-hardship withdrawals may be made effective as soon as
administratively practicable after the Administrator’s approval of the
Participant’s withdrawal application.   (c)   The minimum non-hardship
withdrawal that a Participant may make shall be $500.   13.7   Hardship
Withdrawals

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:

  •   his Pre-Tax 401(k) Contributions Sub-Account, excluding any income
credited to such Sub-Account.     •   his Roth 401(k) Contributions Sub-Account,
excluding any income credited to such Sub-Account     •   his After-Tax
Contributions Sub-Account.

13.8   Hardship Determination

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:

(a)   expenses previously incurred by or necessary to obtain for the
Participant, the Participant’s “spouse” (as defined in Section 15.4), or any
dependent of the Participant (as defined in Code Section 152, without regard to
subsections (b)(1), (b)(2), and (d)(1)(B) thereof) medical care deductible under
Code Section 213(d), determined without regard to whether the expenses exceed
any applicable income limit   (b)   costs directly related to the purchase
(excluding mortgage payments) of a principal residence for the Participant

Page 51



--------------------------------------------------------------------------------



 



(c)   payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post secondary education for the Participant, or the
Participant’s “spouse” (as defined in Section 15.4), child or other dependent
(as defined in Code Section 152, without regard to subsections (b)(1), (b)(2)
and (d)(1)(B) thereof)   (d)   payments necessary to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage on the
Participant’s principal residence   (e)   payment of funeral or burial expenses
for the Participant’s deceased parent, “spouse” (as defined in Section 15.4),
child or dependent (as defined in Code Section 152, without regard to
subsections (b)(1), (b)(2) and (d)(1)(B) thereof)   (f)   expenses for the
repair of damage to the Participant’s principal residence that would qualify for
a casualty loss deduction under Code Section 165 (determined without regard to
whether the loss exceeds any applicable income limit)   13.9   Satisfaction of
Necessity Requirement for Hardship Withdrawals

A withdrawal shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies all of the
following requirements:

(a)   The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.   (b)   The Participant has obtained all
distributions, other than hardship distributions, and all non-taxable loans
currently available under all plans maintained by an Employer or any Related
Company.   (c)   The Participant’s 401(k) Contributions and the Participant’s
“elective contributions” and “employee contributions”, as defined in
Section 7.1, under all other qualified and non qualified deferred compensation
plans maintained by an Employer or any Related Company shall be suspended for at
least 6 months after his receipt of the withdrawal.

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his 401(k) Contributions are suspended in accordance with this Section.

13.10   Conditions and Limitations on Hardship Withdrawals

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

(a)   A Participant must apply for a hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

Page 52



--------------------------------------------------------------------------------



 



(b)   Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.   (c)   The minimum hardship withdrawal that a Participant may make
shall be $500.   (d)   The amount of a hardship withdrawal may include any
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution.

13.11   Order of Withdrawal from a Participant’s Sub-Accounts

Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

Page 53



--------------------------------------------------------------------------------



 



ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1   Termination of Employment and Settlement Date

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.
A Participant on layoff status who is subject to recall rights pursuant to a
collective bargaining agreement between an Employer and the Participant’s union
shall not be deemed to have experienced a termination of employment until the
earliest of:

  (a)   exhaustion of the Participant’s recall rights under the relevant
collective bargaining agreement;     (b)   expiration of a six-month period
beginning on the date the Participant is laid off; or     (c)   the
Participant’s death, disability, retirement or other termination of employment.

14.2   Separate Accounting for Non-Vested Amounts

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan and the non-vested portion of his Employer
Contributions Sub-Account was not forfeited as provided in the following
Section, his vested interest in his Employer Contributions Sub-Account shall be
an amount (“X”) determined by the following formula:
X = P(AB + D) - D
For purposes of the formula:

  P     =   The Participant’s vested interest in his Employer Contributions
Sub-Account on the date distribution is to be made.     AB =    The balance of
the Participant’s Employer Contributions Sub-Account as of the Valuation Date
immediately preceding the date distribution is to be made.

Page 54



--------------------------------------------------------------------------------



 



  D  =   The amount of all prior distributions from the Participant’s Employer
Contributions Sub-Account. Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant’s Account balance shall not be considered
distributions hereunder.

14.3   Disposition of Non-Vested Amounts

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

(a)   If the Participant has no vested interest in his Account upon the
occurrence of his Settlement Date or his vested interest in his Account as of
the date of distribution does not exceed $5,000, resulting in the distribution
or deemed distribution to the Participant of his entire vested interest in his
Account, the non-vested balance in the Participant’s Employer Contributions
Sub-Account shall be forfeited and his Account closed as of (i) the
Participant’s Settlement Date, if the Participant has no vested interest in his
Account and is therefore deemed to have received distribution on that date, or
(ii) the date actual distribution is made to the Participant. The balance of a
Participant’s Rollover Contributions Sub-Account shall not be included in
determining whether the Participant’s vested interest in his Accounts exceeds
$5,000.   (b)   If the Participant’s vested interest in his Account exceeds
$5,000 and the Participant is eligible for and consents in writing to a single
sum payment of his vested interest in his Account, the non-vested balance in the
Participant’s Employer Contributions Sub-Account shall be forfeited and his
Account closed as of the date the single sum payment occurs, provided that such
distribution is made because of the Participant’s Settlement Date. A
distribution is deemed to be made because of a Participant’s Settlement Date if
it occurs prior to the end of the second Plan Year beginning on or after the
Participant’s Settlement Date. The balance of a Participant’s Rollover
Contributions Sub-Account shall not be included in determining whether the
Participant’s vested interest in his Accounts exceeds $5,000.   (c)   If neither
paragraph (a) nor paragraph (b) is applicable, the non-vested balance in the
Participant’s Employer Contributions Sub-Account shall continue to be held in
such Sub-Account and shall not be forfeited until the last day of the 5-year
period beginning on his Settlement Date, provided that the Participant is not
reemployed by an Employer or a Related Company prior to that date.

14.4   Treatment of Forfeited Amounts

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture shall be applied against
the Employers’ contribution obligations for any subsequent Contribution Period
or against Plan expenses,

Page 55



--------------------------------------------------------------------------------



 



as directed by the Administrator. Notwithstanding the foregoing, however, should
the amount of all such forfeitures for any Contribution Period exceed the amount
of the Employers’ contribution obligations for the Contribution Period, the
excess amount of such forfeitures shall be held unallocated in a suspense
account and shall be applied against Plan expenses and the Employers’
contribution obligations for the following Contribution Period.

14.5   Recrediting of Forfeited Amounts

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.3 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if:

(a)   he returns to employment with an Employer or a Related Company before the
end of the 5-year period beginning on the date he received, or is deemed to have
received, distribution of his vested interest in his Account;   (b)   he resumes
employment covered under the Plan before the end of the 5-year period beginning
on the date he is reemployed; and   (c)   if he received actual distribution of
his vested interest in his Account, he repays to the Plan the full amount of
such distribution before the end of the 5-year period beginning on the date he
is reemployed.

Notwithstanding the foregoing, if a reemployed Participant’s Vesting Service
completed following reemployment is not included in determining his vested
interest in his Account attributable to employment prior to his “severance
date”, as provided in Section 2.8, the former Participant’s forfeited amounts
shall not be recredited to his Account.
Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

Page 56



--------------------------------------------------------------------------------



 



ARTICLE XV
DISTRIBUTIONS

15.1   Distributions to Participants

Subject to the provisions of Section 15.4, a Participant whose Settlement Date
occurs shall receive distribution of his vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following his Settlement Date or the date his application for distribution is
filed with the Administrator, if later.

15.2   Special In-Service Distributions

In addition, a Participant who continues in employment with an Employer or a
Related Company after his Normal Retirement Date may elect to receive
distribution of all or any part of his Account in a cash withdrawal or in any
other form provided under Article XVI at any time following such date.

15.3   Distributions to Beneficiaries

Subject to the provisions of Section 15.4, if a Participant dies prior to his
Benefit Payment Date, his Beneficiary shall receive distribution of the
Participant’s vested interest in his Account in the form provided under
Article XVI beginning as soon as reasonably practicable following the date the
Beneficiary’s application for distribution is filed with the Administrator. If
distribution is to be made to a Participant’s Spouse, it shall be made available
within a reasonable period of time after the Participant’s death that is no less
favorable than the period of time applicable to other distributions.
If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death.

15.4   Code Section 401(a)(9) Requirements

The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided, however, that the provisions of this Section are not
intended to create additional forms of payment that are not otherwise provided
under Article XVI.
To the extent required under Code Section 401(a)(9), all distributions made from
the Plan shall be determined and made in accordance with the provisions of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder, as set forth
in this Section.

(a)   A Participant’s vested interest in his Account shall be distributed to the
Participant no later than the Participant’s Required Beginning Date.

Page 57



--------------------------------------------------------------------------------



 



(b)   If a Participant dies on or after his Required Beginning Date, but before
his vested interest in his Account has been distributed in full, the remainder
of the Participant’s vested Account balance shall be distributed to the
Participant’s Beneficiary in a single sum payment as soon as reasonably
practicable following the Participant’s death.   (c)   If a Participant dies
before his Required Beginning Date and before his vested interest in his Account
has been distributed in full, the Participant’s vested Account balance shall be
distributed to the Participant’s Beneficiary in a single sum payment no later
than the 5th anniversary of the Participant’s death; provided, however, that if
the Participant’s “spouse” is his sole “designated beneficiary” with respect to
all or any portion of the Participant’s vested Account, the “spouse” may elect
to postpone payment until December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later. The “spouse’s” election to
defer payment must be made no later than September 30 of the calendar year that
contains the 5th anniversary of the Participant’s death.       If the
Participant’s “spouse” is a sole “designated beneficiary” with respect to all or
any portion of the Participant’s interest and the “spouse” dies after the
Participant but before distribution to the “spouse” is made, the rules described
above shall be applied with respect to the interest for which the “spouse” was
the sole “designated beneficiary,” substituting the date of the “spouse’s” death
for the date of the Participant’s death. A Participant’s “spouse” qualifies as
the Participant’s sole “designated beneficiary” if she is entitled to the
Participant’s entire vested interest in his Account or his entire vested
interest in a segregated portion of the Participant’s Account and no other
“designated beneficiary” is entitled to any portion of that interest unless the
“spouse” dies prior to receiving full distribution of that interest.   (d)   For
purposes of this Section the following terms have the following meanings:

  (i)   A Participant’s “designated beneficiary” means the individual who is the
Participant’s Beneficiary under Article XVII of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulations Section
1.401(a)(9)-4.     (ii)   A Participant’s “spouse” means the person of the
opposite sex to whom the Participant is married in a legal union between one man
and one woman as husband and wife.

15.5   Cash Outs and Participant Consent

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date. The balance of a
Participant’s Rollover Contributions Sub-Account shall not be

Page 58



--------------------------------------------------------------------------------



 



included in determining whether the Participant’s vested interest in his Account
exceeds $5,000.
If a Participant has no vested interest in his Account on his Settlement Date,
he shall be deemed to have received distribution of such vested interest on his
Settlement Date.
If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date or
the date he attains age 62, if later, without the Participant’s written consent.

15.6   Automatic Rollover of Mandatory Distributions

If distribution of a Participant’s vested interest is to be made to a
Participant as provided in the preceding Section before the later of the
Participant’s Normal Retirement Date or the date the Participant attains age 62,
and the amount of such vested interest exceeds $1,000, distribution of such
vested interest shall be made through a direct rollover to an individual
retirement plan selected by the Administrator, unless the Participant
affirmatively elects distribution in a single sum payment or through a direct
rollover to an “eligible retirement plan” (as defined in Code
Section 402(c)(8)(B), modified as provided in Code Section 401(a)(31)(E))
specified by the Participant. Any distribution made to a Participant’s surviving
Spouse or other Beneficiary or to an alternate payee under a qualified domestic
relations order shall not be subject to the automatic rollover provisions
described in the preceding sentence.
Notwithstanding any other provision of the Plan to the contrary, in determining
whether the amount of a Participant’s vested interest in his Account exceeds
$1,000 such that distribution of his vested interest is subject to the automatic
rollover requirements of this Section, the Participant’s vested interest in his
Rollover Contributions Sub-Account and his Roth 401(k) Contributions Sub-Account
shall be aggregated with the Participant’s vested interest in his other
Sub-Accounts under the Plan.

15.7   Required Commencement of Distribution

Unless the Participant elects a later date, distribution of his vested interest
in his Account shall commence to the Participant no later than 60 days after the
close of the Plan Year in which occurs the latest of (i) the Participant’s
Normal Retirement Date, (ii) the Participant’s attainment of age 65, (iii) the
tenth anniversary of the year in which the Participant commenced participation,
or (iv) the Participant’s Settlement Date. A Participant who does not make
application for his benefit to commence shall be deemed to have elected to
postpone distribution hereunder.
Notwithstanding the foregoing, a Participant whose Settlement Date has occurred
may not postpone distribution of his Account beyond his Normal Retirement Date
(or attainment of age 65, if later). A Participant whose Settlement Date occurs
after his Normal Retirement Date (or attainment of age 65, if later), shall
receive distribution as soon as reasonably practicable after his Settlement
Date.

Page 59



--------------------------------------------------------------------------------



 



15.8   Reemployment of a Participant

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall continue to have a right to any distribution or
further distributions from the Trust arising from his prior Settlement Date and
any amounts credited to his Account with respect to employment after his prior
Settlement Date shall be accounted for separately.

15.9   Restrictions on Alienation

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Treasury Regulations Section 1.401(a)-13(b)(2) (relating to
Federal tax levies and judgments), or as otherwise required by law, no benefit
under the Plan at any time shall be subject in any manner to anticipation,
alienation, assignment (either at law or in equity), encumbrance, garnishment,
levy, execution, or other legal or equitable process; and no person shall have
power in any manner to anticipate, transfer, assign (either at law or in
equity), alienate or subject to attachment, garnishment, levy, execution, or
other legal or equitable process, or in any way encumber his benefits under the
Plan, or any part thereof, and any attempt to do so shall be void.

15.10   Facility of Payment

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual’s
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.
If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.

15.11   Inability to Locate Payee and Non-Negotiated Checks

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, such as
(1) providing a distribution notice to the lost Participant at his/her last

Page 60



--------------------------------------------------------------------------------



 



known address by certified mail, (2) use of the Internal Revenue Service letter
forwarding program under IRS Revenue Procedure 94-22, (3) use of a commercial
locater service, the internet or other general search method, or (4) use of the
Social Security Administration search program, that benefit will be forfeited.
However, if the payee later files a claim for that benefit, the benefit will be
restored.
If a distribution check has been issued and is outstanding past the last day of
the Plan Year following the Plan Year in which such benefits became payable and
the Administrator has been unable to locate the payee after diligent efforts
have been made to do so, then except as specifically directed by the
Administrator, the amount of the check shall be re-deposited to the Plan and
forfeited. However, if the payee is subsequently located, the check amount will
be restored to an Account established on the payee’s behalf, without adjustment
for investment gains or losses since the date of issuance.
Any amount forfeited under this Section shall be applied against the Employer
Contribution obligations for any subsequent Contribution Period of the Employers
or against Plan expenses, as directed by the Administrator. Notwithstanding the
foregoing, however, should the amount of all such forfeitures for any
Contribution Period exceed the amount of the Employer Contribution obligations
for the Contribution Period, the excess amount of such forfeitures shall be held
unallocated in a suspense account and shall be applied against Plan expenses and
the Employer Contribution obligations for the following Contribution Period.

15.12   Distribution Pursuant to Qualified Domestic Relations Orders

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.
A Participant’s Spouse or former Spouse who does not qualify as his “spouse” (as
defined in Section 15.4) shall not qualify as an alternate payee hereunder
unless he or she qualifies as a dependent of the Participant.

Page 61



--------------------------------------------------------------------------------



 



ARTICLE XVI
FORM OF PAYMENT

16.1   Form of Payment

Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum payment.

16.2   Direct Rollover

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in the form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.
For purposes of this Section, the following terms have the following meanings:

(a)   An “eligible retirement plan” means any of the following: (i) an
individual retirement account described in Code Section 408(a), (ii) an
individual retirement annuity described in Code Section 408(b), (iii) an annuity
plan described in Code Section 403(a) that accepts rollovers, (iv) a qualified
trust described in Code Section 401(a) that accepts rollovers, (v) an annuity
contract described in Code Section 403(b), and (vi) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from the Plan; provided, however, that the portion of a Participant’s “eligible
rollover distribution” that consists of his After-Tax Contributions may only be
transferred to an individual retirement account or annuity described in Code
Section 408(a) or (b) or to a qualified defined contribution plan described in
Code Section 401(a) or 403(a) that agrees to separately account for such
contributions, including separate accounting for the portion of such “eligible
rollover distribution” that is includible in income and the portion that is not
includible in income and the portion of such “eligible rollover distribution”
that consists of his Roth 401(k) Contributions may only be transferred to
another designated Roth account under an applicable retirement plan described in
Code Section 402A(e)(1) or to a Roth IRA described in Code Section 408A..   (b)
  An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

  (i)   any distribution to the extent such distribution is required under Code
Section 401(a)(9).

Page 62



--------------------------------------------------------------------------------



 



  (ii)   any hardship withdrawal made in accordance with the provisions of
Article XIII.

(c)   A “qualified distributee” means a Participant, his surviving “spouse” (as
defined in Section 15.4), or his “spouse” or former “spouse” (as defined in
Section 15.4) who is an alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p).

16.3   Notice Regarding Form of Payment

Within the 60-day period ending 30 days before a Participant’s Benefit Payment
Date, the Administrator shall provide the Participant with a written explanation
of his right to defer distribution until his Normal Retirement Date, or such
later date as may be provided in the Plan, his right to make a direct rollover,
and the form of payment provided under the Plan.

16.4   Distribution in the Form of Employer Stock

Notwithstanding any other provision of the Plan to the contrary, to the extent
that his Account is invested in Employer stock on the date distribution is to be
made to a Participant, the Participant may elect to receive distribution of such
Account in the form of Employer stock.

Page 63



--------------------------------------------------------------------------------



 



ARTICLE XVII
BENEFICIARIES

17.1   Designation of Beneficiary

The Beneficiary of a Participant who does not have a Spouse shall be the person
or persons designated by such Participant in accordance with rules prescribed by
the Administrator. The Beneficiary of a Participant who has a Spouse shall be
his Spouse, unless the Participant designates a person or persons other than his
Spouse as Beneficiary with the written consent of his Spouse. For purposes of
this Section, a Participant shall be treated as not having a Spouse and such
Spouse’s consent shall not be required if the Participant does not have a Spouse
on his Benefit Payment Date.
If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse, then the Beneficiary under the Plan shall be the Participant’s estate.
If a Beneficiary dies after becoming entitled to receive a distribution under
the Plan but before distribution is made to him in full, and if the Participant
has not designated another Beneficiary to receive the balance of the
distribution in that event, the estate of the deceased Beneficiary shall be the
Beneficiary as to the balance of the distribution.

17.2   Spousal Consent Requirements

Any written consent given by a Participant’s Spouse pursuant to this Article
must acknowledge the effect of the action taken and must be witnessed by a Plan
representative or a notary public. In addition, the Spouse’s written consent
must either (i) specify any non-Spouse Beneficiary designated by the Participant
and that such Beneficiary may not be changed without the Spouse’s written
consent or (ii) acknowledge that the Spouse has the right to limit consent to a
specific Beneficiary, but permit the Participant to change the designated
Beneficiary without the Spouse’s further consent. A Participant’s Spouse will be
deemed to have given written consent to the Participant’s designation of
Beneficiary if the Participant establishes to the satisfaction of a Plan
representative that such consent cannot be obtained because the Spouse cannot be
located or because of other circumstances set forth in Section 401(a)(11) of the
Code and regulations issued thereunder. Any written consent given or deemed to
have been given by a Participant’s Spouse hereunder shall be valid only with
respect to the Spouse who signs the consent.

Page 64



--------------------------------------------------------------------------------



 



ARTICLE XVIII
ADMINISTRATION

18.1   Authority of the Sponsor

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

(a)   allocate any of the powers, authority, or responsibilities for the
operation and administration of the Plan (other than trustee responsibilities as
defined in ERISA Section 405(c)(3)) among named fiduciaries; and   (b)  
designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.
The Sponsor shall also have the authority and discretion to engage an
Administrative Delegate who shall perform, without discretionary authority or
control, administrative functions within the framework of policies,
interpretations, rules, practices, and procedures made by the Sponsor or other
“named fiduciary”. Any action made or taken by the Administrative Delegate may
be appealed by an affected Participant to the Sponsor in accordance with the
claims review procedure as provided in Section 18.4. Any decisions which call
for interpretations of plan provisions not previously made by the Sponsor shall
be made only by the Sponsor. The Administrative Delegate shall not be considered
a fiduciary with respect to the services it provides.
Consistent with the foregoing, Sponsor has delegated all powers, authority and
responsibility for the operation and administration of the Plan to the Corporate
Benefits Committee. Sponsor retains the authority to remove any member of the
Corporate Benefits Committee and to name a new member or members at any time.

Page 65



--------------------------------------------------------------------------------



 



18.2   Discretionary Authority

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, making
factual determinations, and resolving disputes, the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1, other than
the Administrative Delegate) shall have absolute discretionary authority. The
decision of the Sponsor (or any individual to whom authority has been delegated
in accordance with Section 18.1, other than the Administrative Delegate) shall
be final and binding on all persons and entitled to the maximum deference
allowed by law.

18.3   Action of the Sponsor

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor’s board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

18.4   Claims Review Procedure

Except to the extent that the provisions of any collective bargaining agreement
provide another method of resolving claims for benefits under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan filed by any person (referred to in this Section as the “Claimant”) is
denied. The provisions of this Section shall also control whenever a Claimant
seeks a remedy under any provision of ERISA or other applicable law in
connection with any error regarding his Account (including a failure or error in
implementing investment directions) and such claim is denied.
Whenever a claim under the Plan is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant’s claim, a description of the review procedures and in
the event of an adverse review

Page 66



--------------------------------------------------------------------------------



 



decision, a statement describing any voluntary review procedures and the
Claimant’s right to obtain copies of such procedures, and (vi) a statement that
there is no further administrative review following the initial review, and that
the Claimant has a right to bring a civil action under ERISA Section 502(a) if
the Sponsor’s decision on review is adverse to the Claimant. The notice shall
also include a statement advising the Claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of such decision in
accordance with the procedures hereinafter set forth. Within such 60-day period,
the Claimant or his authorized representative may request that the claim denial
be reviewed by filing with the Sponsor a written request therefor, which request
shall contain the following information:

(a)   the date on which the Claimant’s request was filed with the Sponsor;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Sponsor shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;   (b)   the specific portions of the denial of his claim which the
Claimant requests the Sponsor to review;   (c)   a statement by the Claimant
setting forth the basis upon which he believes the Sponsor should reverse the
previous denial of his claim for benefits and accept his claim as made; and  
(d)   any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.
Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant’s claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.

18.5   Special Rules Applicable to Claims Related to Investment Errors

Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant’s Account must file a claim
with the Administrator on or before the earlier of (a) 60 days from the mailing
of a trade confirmation, account statement, or any other document, from which
the error can be discovered, or (b) one year from the date of the transaction
related to the error. Any claim filed outside of such period shall be limited to
the benefit that would have been

Page 67



--------------------------------------------------------------------------------



 



determined if the claim were timely filed, and therefore any adjustments shall
be calculated for such period only.

18.6   Qualified Domestic Relations Orders

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.
A Participant’s Spouse or former Spouse who does not qualify as his “spouse” (as
defined in Section 15.4) shall not qualify as an alternate payee under a
qualified domestic relations order unless he or she qualifies as a dependent of
the Participant.

18.7   Indemnification

In addition to whatever rights of indemnification the members of the Sponsor’s
board of directors or any employee or employees of the Sponsor to whom any
power, authority, or responsibility is delegated pursuant to Section 18.3, may
be entitled under the articles of incorporation or regulations of the Sponsor,
under any provision of law, or under any other agreement, the Sponsor shall
satisfy any liability actually and reasonably incurred by any such person or
persons, including expenses, attorneys’ fees, judgments, fines, and amounts paid
in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

18.8   Prudent Man Standard of Care

The Trustee, the Sponsor and any other fiduciary under the Plan shall discharge
his duties under the Plan solely in the interests of Participants and
Beneficiaries and, in accordance with the requirements of ERISA
Section 404(a)(1)(B), with the care, skill, prudence, and diligence under the
prevailing circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in conducting an enterprise of like
character with like aims.

18.9   Actions Binding

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

Page 68



--------------------------------------------------------------------------------



 



ARTICLE XIX
AMENDMENT AND TERMINATION

19.1   Amendment by Plan Sponsor

Subject to the provisions of Section 19.3, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

19.2   Amendment by Volume Submitter Practitioner

In the event that there is a change in the law applicable to the Plan, as
reflected in the Code, regulations issued thereunder, revenue rulings, or other
statements published by the Internal Revenue Service, the “volume submitter
practitioner” may amend the Plan to comply with such changes on behalf of the
Sponsors who have adopted its “specimen plan” prior to the date that its
“specimen plan” is amended to comply with such change. In addition, the “volume
submitter practitioner” may amend the Plan to correct its prior approved
“specimen plan.” No amendment by the “volume submitter practitioner” shall be
effective prior to February 17, 2005.
The “volume submitter practitioner” shall maintain, or have maintained on its
behalf, a record of the Sponsors adopting its “specimen plan.” The “volume
submitter practitioner” shall make reasonable and diligent efforts to ensure
that a copy of any amendment adopted hereunder is provided to each Sponsor at
the Sponsor’s last known address, as shown in the record maintained in
accordance with the preceding sentence. Where necessary, the “volume submitter
practitioner” shall make reasonable and diligent efforts to ensure that each
Sponsor adopts new documents when necessary.
An amendment made by the “volume submitter practitioner” in accordance with the
provisions of this Section may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if, in published guidance, the
Internal Revenue Service either permits or requires such an amendment to be made
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied.
The “volume submitter practitioner” may not amend a Plan on behalf of its
Sponsor if either (a) the Plan modifies the “specimen plan” to incorporate a
type of plan that is not permitted under the volume submitter program, as
described in applicable Revenue Procedures or other statements of the Internal
Revenue Service, or (b) the Internal Revenue Service has advised the Sponsor
that the Plan modifies the “specimen plan” in such a manner or to such an extent
that the Plan must be treated as an individually-designed plan and will not
receive the extended 6-year remedial amendment cycle applicable to volume
submitter plans.
For purposes of this Section, the following terms have the following meanings:

Page 69



--------------------------------------------------------------------------------



 



(a)   The “specimen plan” means the plan with respect to which the Internal
Revenue Service has issued an advisory letter to the “volume submitter
practitioner.”   (b)   The “volume submitter practitioner” means Thompson Hine,
LLP d/b/a Plan Document Systems.

19.3   Limitation on Amendment

Except as otherwise required by law, no amendment shall be made to the Plan that
decreases the accrued benefit of any Participant or Beneficiary, except that
nothing contained herein shall restrict the right to amend the provisions of the
Plan relating to the administration of the Plan and Trust. Moreover, no such
amendment shall be made hereunder which shall permit any part of the Trust to
revert to an Employer or any Related Company or be used or be diverted to
purposes other than the exclusive benefit of Participants and Beneficiaries. The
Sponsor shall make no retroactive amendment to the Plan unless such amendment
satisfies the requirements of Code Section 401(b) and/or Treasury Regulations
Section 1.401(a)(4)-11(g), as applicable.

19.4   Termination

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

(a)   As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in
Article XI, with any unallocated contributions or forfeitures being allocated as
of the termination date in the manner otherwise provided in the Plan. In
determining the net worth of the Trust, there shall be included as a liability
such amounts as shall be necessary to pay all expenses in connection with the
termination of the Trust and the liquidation and distribution of the property of
the Trust, as well as other expenses, whether or not accrued, and shall include
as an asset all accrued income.   (b)   All Accounts shall then be disposed of
to or for the benefit of each Participant or Beneficiary in accordance with the
provisions of Article XV as if the termination date were his Settlement Date;
provided, however, that notwithstanding the provisions of Article XV, if the
Plan does not offer an annuity option and if neither his Employer nor a Related
Company establishes or maintains another defined contribution plan (other than
an employee stock ownership plan as defined in Code Section 4975(e)(7)), the
Participant’s written consent to the commencement of distribution shall not be
required regardless of the value of the vested portions of his Account.   (c)  
Notwithstanding the provisions of paragraph (b) of this Section, no distribution
shall be made to a Participant of any portion of the balance of his 401(k)

Page 70



--------------------------------------------------------------------------------



 



    Contributions Sub-Account on account of Plan termination (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Company
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that meets the
requirements of Code Section 403(b), or a plan that is described in Code Section
457(b) or (f)) either at the time the Plan is terminated or at any time during
the period ending 12 months after distribution of all assets from the Plan;
provided, however, that this provision shall not apply if fewer than 2% of the
Eligible Employees under the Plan were eligible to participate at any time in
such other defined contribution plan during the 24 month period beginning
12 months before the Plan termination, and (ii) the distribution the Participant
receives is a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), and (IV) of sub paragraph (D)(i)
thereof.

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

19.5   Inability to Locate Payee on Plan Termination

If distribution of a Participant’s Account is to be made to the Participant, his
Beneficiary, or an alternate payee under a qualified domestic relations order (a
“payee”) on account of the termination of the Plan, and such payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, distribution of such Account
shall be made at the direction of the Administrator through a direct rollover to
an individual retirement plan established on behalf of the payee with a provider
selected by the Administrator, purchase of an annuity contract on behalf of the
payee, or transfer to another “eligible retirement plan”, as defined in Section
16.2.

19.6   Reorganization

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.

Page 71



--------------------------------------------------------------------------------



 



19.7   Withdrawal of an Employer

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.7 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.4 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

Page 72



--------------------------------------------------------------------------------



 



ARTICLE XX
ADOPTION BY OTHER ENTITIES

20.1   Adoption by Related Companies

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption and, with the consent of the Sponsor,
any overriding provisions applicable to the adopting Employer, as described in
Section 20.2.

20.2   Effective Plan Provisions

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan; provided, however, that the Sponsor may add an addendum
to the Plan setting forth special overriding provisions applicable to the
adoption of the Plan by such Employer with respect to its Employees. Any such
addendum shall for all purposes constitute a part of the Plan.

Page 73



--------------------------------------------------------------------------------



 



ARTICLE XXI
MISCELLANEOUS PROVISIONS

21.1   No Commitment as to Employment

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

21.2   Benefits

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

21.3   No Guarantees

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

21.4   Expenses

The expenses of operation and administration of the Plan, including the expenses
of the Administrator and fees of the Trustee, shall be paid from the Trust,
unless the Sponsor elects to make payment. To the extent paid from the Trust,
administrative expenses shall be paid first from any forfeitures the
Administrator has directed to be used for payment of expenses. Any remaining
expenses shall be allocated among Participants’ Accounts.
Notwithstanding the foregoing, the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment fund shall be allocable to Accounts invested in such Investment Fund
and administrative expenses that are incurred directly with respect to an
individual Participant’s Account will be allocated to that Account. These
expenses include the following:

(a)   Expenses incurred in connection with a determination that a domestic
relations order received for the Participant is a qualified domestic relations
order under Code Section 414(p).

21.5   Precedent

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

Page 74



--------------------------------------------------------------------------------



 



21.6   Duty to Furnish Information

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

21.7   Merger, Consolidation, or Transfer of Plan Assets

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

21.8   Condition on Employer Contributions

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.9, however, in no event shall any portion of the property
of the Trust ever revert to or otherwise inure to the benefit of an Employer or
any Related Company.

21.9   Return of Contributions to an Employer

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

(a)   is made under a mistake of fact, or   (b)   is disallowed as a deduction
under Code Section 404,

such contribution, reduced for any losses experienced by the Trust Fund, may be
returned to the Employer within one year after the payment of the contribution
or the disallowance of the deduction to the extent disallowed, whichever is
applicable. In the event the Plan does not initially qualify under Code
Section 401(a), any contribution of an Employer made hereunder may be returned
to the Employer within one year of the date of denial of the initial
qualification of the Plan, but only if an application for determination was made
within the period of time prescribed under ERISA Section 403(c)(2)(B).

21.10   Validity of Plan

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of Ohio, except as preempted by
applicable

Page 75



--------------------------------------------------------------------------------



 



Federal law. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

21.11   Trust Agreement

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

21.12   Parties Bound

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

21.13   Application of Certain Plan Provisions

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant’s Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.

21.14   Merged Plans

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

21.15   Transferred Funds

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them

Page 76



--------------------------------------------------------------------------------



 



under such other plan to the extent required by law and shall be accounted for
separately to the extent necessary to accomplish the foregoing.

21.16   Veterans Reemployment Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). Any contributions required to
be made in accordance with this Section shall be contributed to the Plan within
the time period prescribed under applicable regulations or other guidance. Any
Matching Contributions required to be made because of 401(k) Contributions or
After-Tax Contributions (when applicable) made by a Participant in accordance
with the provisions of Code Section 414(u), shall be contributed to the Plan as
soon as administratively practicable after the date on which the Participant’s
contributions are paid to the Plan. The Administrator shall notify the Trustee
of any Participant with respect to whom additional contributions are made
because of qualified military service. In addition, any Matching Contributions
required to be made because of 401(k) Contributions or After-Tax Contributions
(when applicable) made by a Participant in accordance with the provisions of
Code Section 414(u), shall not be included in applying the limitations on
Matching Contributions described in Article VII.
An Employee who is absent from employment because of qualified military service
shall be treated as on furlough or leave solely for purposes of complying with
the requirements of Code Section 414(u). Otherwise, such an Employee shall be
treated as having terminated employment with the Employer if and to the extent
provided under the Employer’s standard policy governing absences because of
military service.

21.17   Delivery of Cash Amounts

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

21.18   Written Communications

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.

21.19   Trust to Trust Transfer

Any Employee, including an Employee who has not yet satisfied any age and/or
service requirements to become an Eligible Employee under the Plan, may, with
the approval of

Page 77



--------------------------------------------------------------------------------



 



the Administrator, have Transfer Contributions made to the Plan on his behalf by
causing assets to be directly transferred by the trustee of another qualified
retirement plan to the Trustee of the Plan.
Amounts contributed to the Plan through a direct rollover shall not constitute
Transfer Contributions.
Transfer Contributions made on behalf of an Employee shall be deposited in the
Trust and credited to a Transfer Contributions Sub-Account established in the
Employee’s name. Such Sub-Account shall share in the allocation of earnings,
losses, and expenses of the Trust Fund(s) in which it is invested, but shall not
share in allocations of Employer Contributions.
In the event a Transfer Contribution is made on behalf of an Employee who has
not yet satisfied the requirements to become an Eligible Employee under the
Plan, such Transfer Contributions Sub-Account shall represent the Employee’s
sole interest in the Plan until he becomes an Eligible Employee.

21.20   Plan Correction Procedures

The Employer shall take such action as it deems necessary to correct any Plan
failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2006-27, or any superseding
guidance (“EPCRS”), the Employer may adopt any correction method that it deems
appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Employer may, where appropriate, make correction in
accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.
In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

Page 78



--------------------------------------------------------------------------------



 



ARTICLE XXII
TOP-HEAVY PROVISIONS

22.1   Definitions

For purposes of this Article, the following terms shall have the following
meanings:
The “compensation” of an employee means his “415 compensation” as defined in
Section 7.1.
The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.
A “key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “determination
date” was an officer of an Employer or a Related Company having annual
“compensation” greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5% owner of an
Employer or a Related Company, or a 1% owner of an Employer or a Related Company
having annual “compensation” of more than $150,000.
A “non-key employee” means any Employee who is not a “key employee”.
A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer or any Related Company, so long as the entire group of plans would
continue to meet the requirements of Code Sections 401(a)(4) and 410.
A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates or participated at any time during the Plan Year
containing the “determination date” or any of the 4 preceding Plan Years
(regardless of whether the plan has terminated) and each other plan that enables
a plan in which a “key employee” participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410.
A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.
A “top heavy plan” with respect to a particular Plan Year means (i) in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for

Page 79



--------------------------------------------------------------------------------



 



which, as of the “determination date”, the aggregate of the accounts (within the
meaning of Code Section 416(g) and the regulations and rulings thereunder) of
“key employees” exceeds 60 percent of the aggregate of the accounts of all
participants under the plan, with the accounts valued as of the relevant
valuation date and increased for any distribution of an account balance made
during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), (ii) in the case of a
defined benefit plan, a plan for which, as of the “determination date”, the
present value of the cumulative accrued benefits payable under the plan (within
the meaning of Code Section 416(g) and the regulations and rulings thereunder)
to “key employees” exceeds 60 percent of the present value of the cumulative
accrued benefits under the plan for all employees, with the present value of
accrued benefits for employees (other than “key employees”) to be determined
under the accrual method uniformly used under all plans maintained by an
Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed
during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the 1 year period ending on the
“determination date” shall be disregarded. For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”. A Participant’s interest in the Plan attributable to any
Rollover Contributions, except Rollover Contributions made from a plan
maintained by an Employer or a Related Company, shall not be considered in
determining whether the Plan is a “top-heavy plan”. Notwithstanding the
foregoing, if a plan is included in a “required” or “permissive aggregation
group” that is not a “top-heavy group”, such plan shall not be a “top-heavy
plan”.
The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

22.2   Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined, unless no amounts
are allocated to any Eligible Employee’s Account for the Plan Year, other than
401(k) Contributions that satisfy non-discrimination requirements using the safe
harbor method described in Treasury Regulations Section 1.401(k)-3 and Safe
Harbor Nonelective Contributions and Matching Contributions that satisfy
non-discrimination requirements using the safe harbor method described in
Treasury Regulations Section 1.401(m)-3. If the Plan is determined to be a

Page 80



--------------------------------------------------------------------------------



 



“top-heavy plan” and upon a subsequent “determination date” is determined no
longer to be a “top-heavy plan”, the vesting provisions of Article VI shall
again become applicable as of such subsequent “determination date”; provided,
however, that if the prior vesting provisions do again become applicable, any
Employee with three or more years of Vesting Service may elect in accordance
with the provisions of Article VI, to continue to have his vested interest in
his Employer Contributions Sub-Account determined in accordance with the vesting
schedule specified in Section 22.4.

22.3   Minimum Employer Contribution

If the Plan is determined to be a “top heavy plan” for a Plan Year, the Employer
Contributions allocated to the Account of each “non-key employee” who is an
Eligible Employee and who is employed by an Employer or a Related Company on the
last day of such top heavy Plan Year shall be no less than the lesser of
(i) three percent of his “compensation” or (ii) the largest percentage of
“compensation” that is allocated as an Employer Contribution and/or 401(k)
Contribution for such Plan Year to the Account of any “key employee”; except
that, in the event the Plan is part of a “required aggregation group”, and the
Plan enables a defined benefit plan included in such group to meet the
requirements of Code Section 401(a)(4) or 410, the minimum allocation of
Employer Contributions to each such “non-key employee” shall be 3% of the
“compensation” of such “non key employee”. In lieu of the minimum allocation
described in the preceding sentence, the Employer Contributions allocated to the
Account of each “non-key employee” who is an Eligible Employee and who is
employed by an Employer or a Related Company on the last day of a top heavy Plan
Year and who is also covered under a top heavy defined benefit plan maintained
by an Employer or a Related Company will be no less than five percent of his
“compensation”. Any minimum allocation to a “non-key employee” required by this
Section shall be made without regard to any social security contribution made on
behalf of the “non-key employee”, his number of hours of service, his level of
“compensation”, or whether he declined to make elective or mandatory
contributions.
Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant’s Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.

22.4   Accelerated Vesting

If the Plan is determined to be a top heavy plan, a Participant’s vested
interest in his Employer Contributions Sub-Account shall be determined no less
rapidly than in accordance with the following vesting schedule:

Page 81



--------------------------------------------------------------------------------



 



      Years of Vesting Service   Vested Interest Less than 1   0% 1, but less
than 2   33.33% 2, but less than 3   66.66% 3 or more   100%

22.5   Exclusion of Collectively-Bargained Employees

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.
* * *
     EXECUTED AT
__________________________________________________________________,
___________________________, this __________________ day of
_________________________, ______.

            ROBBINS & MYERS, INC.
      By:   /s/ Jeffrey L. Halsey        Jeffrey L. Halsey
Vice President, Human Resources          

Page 82



--------------------------------------------------------------------------------



 



         

FIRST ADDENDUM
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     Re: Prior Plan Provisions
Notwithstanding any current provision of the Plan to the contrary, the following
provisions of the Plan that were in effect prior to the effective date of this
amendment and restatement shall continue to apply with respect to the accrued
benefits of Participants who had an accrued benefit under the Plan prior to such
effective date as set forth below:
1.1 Non-Hardship Withdrawals of Supplemental Contributions. The provisions of
Article XIII of the Plan are modified and expanded to provide that a Participant
may elect to withdraw, as of any Valuation Date, all or part of any balances
credited to such Participant’s Account attributable to Supplemental
Contributions, provided that, in no event shall any Participant have a right
under this Section to withdraw amounts in excess of the amounts actually
contributed as Supplemental Contributions. The minimum withdrawal under this
Section (together with any contemporaneous withdrawals under Sections 13.1 and
13.2 of the Plan) shall be $500.00.
1.2 For purposes of Section 1.1 of the First Addendum, “Supplemental
Contributions” means amounts contributed as “Special Deposits” under the terms
of the Plan as it was in effect prior to January 1, 1996.
1.3 The provisions of Section 16.1 of the Plan shall be modified and expanded to
provide that a Participant in the Robbins & Myers, Inc. Employee Savings Plan as
of December 31, 1995 shall have the right to receive a distribution of his
account balance as of December 31, 1995 in five (5) substantially equal annual
or more frequent installments if his eligibility to receive a distribution under
the Plan occurs on account of his retirement on:
     (i) a normal retirement date elected by him which must occur on or after
the date on which he attains age 65 years; or
     (ii) an early retirement date elected by him which must occur on or after
the later of the date on which he both attains age 55 years and completes at
least 10 years of service or the date on which he is first eligible to retire on
an early retirement date under the terms of any defined benefit plan (ad defined
in Section 414(j) of the Code) that is maintained by an Employer and in which he
is a Participant, but prior to the date on which he attains age 65 years.

Page 83



--------------------------------------------------------------------------------



 



SECOND ADDENDUM
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     Re: Separate Plan Provisions Effective with Respect to Employees of the
facilities and local unions covered under the Third, Fourth and Fifth Addenda to
the Plan
Notwithstanding any other provision of the Plan to the contrary, the following
Sections shall apply with respect to the above-referenced Employees effective as
of the date the Plan is adopted with respect to such Employees, and the
corresponding Sections in the Plan shall not apply with respect to such
Employees:
2.1 Suppressed Provisions. Sections 4.5, 4.6, 6.8, 7.5 and 7.6 of the Plan shall
not apply to Eligible Employees covered by Addendum.
2.2 Supplemental Provisions. The following Sections shall apply to Eligible
Employees covered by this Addendum.
     (a) Definitions.
     For purposes of this Addendum, the following terms have the following
meanings:
The “deferral percentage” with respect to an Eligible Employee for a particular
Plan Year means the ratio of the sum of the included contributions, described
below, to the Eligible Employee’s “test compensation” for such Plan Year.
Contributions made on behalf of an Eligible Employee for the Plan Year that are
used in computing the Eligible Employee’s “deferral percentage” include the
following:

•   401(k) Contributions, except as specifically provided below.

Notwithstanding the foregoing, the following 401(k) Contributions are not
included in computing an Eligible Employee’s “deferral percentage” for a Plan
Year:

•   401(k) Contributions that are distributed to a non-Highly Compensated
Employee in accordance with the provisions of Section 7.2 and 7.3 because they
exceed the Code Section 402(g) limit   •   contributions made to the Plan
pursuant to Code Section 414(u) that are treated as 401(k) Contributions   •  
Catch-Up 401(k) Contributions, except to the extent the Eligible Employee’s
401(k) Contributions are re-characterized as Catch-Up 401(k) Contributions as a
result of a failure to satisfy the nondiscrimination requirements applicable to
401(k) Contributions

To be included in computing an Eligible Employee’s “deferral percentage” for a
Plan Year, contributions must be allocated to the Eligible Employee’s Account as
of a date

Page 84



--------------------------------------------------------------------------------



 



within such Plan Year and be made to the Plan before the end of the 12-month
period immediately following the Plan Year to which the contributions relate.
For Plan Years in which the prior year testing method is used in applying the
nondiscrimination requirements applicable to 401(k) Contributions, contributions
used in computing the “deferral percentage” for the “testing year” of a
non-Highly Compensated Employee must be made before the last day of the Plan
Year for which the test is being applied.
If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee’s “deferral percentage” for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:
The determination of an Eligible Employee’s “deferral percentage” shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.
An “elective 401(k) contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
“elective 401(k) contribution” excludes “catch-up contributions”.
An “excess contribution” means any contribution made to the Plan on behalf of a
Participant that exceeds the limitations described in Section 2.2(b) of this
Addendum.
A “qualified matching contribution” means any employer contribution allocated to
an Eligible Employee’s account under any plan of an Employer or a Related
Company solely on account of “elective contributions” made on his behalf or
“employee contributions” made by him that is a qualified matching contribution
as defined in regulations issued under Code Section 401(k), is nonforfeitable
when made, and is distributable only as permitted in regulations issued under
Code Section 401(k).
A “qualified nonelective contribution” means any employer contribution allocated
to an Eligible Employee’s account under any plan of an Employer or a Related
Company that the Participant could not elect instead to receive in cash until
distributed from the Plan, that is a qualified nonelective contribution as
defined in Code Sections 401(k) and 401(m) and regulations issued thereunder, is
nonforfeitable when made, and is distributable (other than for hardships) only
as permitted in regulations issued under Code Section 401(k).
The “test compensation” of an Eligible Employee for any Plan Year means his
Compensation as defined in Article I, unless the Administrator elects to
substitute a different definition of compensation that satisfies the
requirements of Code Section 414(s).

Page 85



--------------------------------------------------------------------------------



 



If elected by the Administrator with respect to a Plan Year, “test compensation”
may exclude amounts earned by an individual during the Plan Year, but while the
individual was not an Eligible Employee.
In no event, shall the “test compensation” of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code
Section 401(a)(17) ($220,000 for Plan Years beginning in 2006, subject to
adjustment annually as provided in Code Sections 401(a)(17)(B) and 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year).
The “testing year” under the prior year testing method means the Plan Year
immediately preceding the Plan Year being tested.
     (b) Limitation on 401(k) Contributions of Highly Compensated Employees —
ADP Test
Notwithstanding any other provision of the Plan to the contrary, the 401(k)
Contributions made with respect to a Plan Year on behalf of Eligible Employees
who are Highly Compensated Employees may not result in an average “deferral
percentage” for such Eligible Employees that exceeds the greater of:
     (i) a percentage that is equal to 125 percent of the average “deferral
percentage” for all other Eligible Employees for the “testing year”; or
     (ii) a percentage that is not more than 200 percent of the average
“deferral percentage” for all other Eligible Employees for the “testing year”
and that is not more than two percentage points higher than the average
“deferral percentage” for all other Eligible Employees for the “testing year”,
unless the “excess contributions”, determined as provided in the following
Section are distributed as provided in Section 2.2(c) of this Addendum.
If the Plan provides that Employees are eligible to make 401(k) Contributions
before they have satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A) and applies Code Section 410(b)(4)(B) in determining
whether the cash or deferred arrangement meets the requirements of Code
Section 410(b)(1), the Administrator may apply the limitations described above
either:
     (iii) by comparing the average “deferral percentage” of all Eligible
Employees who are Highly Compensated Employees for the Plan Year to the average
“deferral percentage” for the “testing year” of all other Eligible Employees who
have satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A); or

Page 86



--------------------------------------------------------------------------------



 



     (iv) separately with respect to Eligible Employees who have not satisfied
the minimum age and service requirements under Code Section 410(a)(1)(A) and
Eligible Employees who have satisfied such minimum age and service requirements.
In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to set a limit on the
percentage of Compensation that a Highly Compensated Employee may contribute to
the Plan as 401(k) Contributions for the Plan Year, to suspend completely
further 401(k) Contributions on behalf of Highly Compensated Employees for any
remaining portion of a Plan Year, or to adjust the projected “deferral
percentages” of Highly Compensated Employees by reducing the percentage of their
deferral elections for any remaining portion of a Plan Year to such smaller
percentage that will result in the limitation set forth above not being
exceeded. If the Administrator limits the 401(k) Contributions that may be made
by Highly Compensated Employees for a Plan Year, the Administrator shall
communicate that limit as soon as reasonably practicable. In the event of a
suspension or reduction, Highly Compensated Employees affected thereby shall be
notified of the reduction or suspension as soon as possible. An affected Highly
Compensated Employee may be entitled to make a new election for the following
Plan Year.
In determining the “deferral percentage” for any Eligible Employee who is a
Highly Compensated Employee for the Plan Year, “elective 401(k) contributions”,
“qualified nonelective contributions”, and “qualified matching contributions”
(to the extent that “qualified nonelective contributions” and “qualified
matching contributions” are taken into account in determining “deferral
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to Treasury Regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(b)(4) (without regard
to the prohibition on aggregating plans with inconsistent testing methods
contained in Section 1.401(k)-1(b)(4)((iii)(B) and the prohibition on
aggregating plans with different plan years contained in
Section 1.410(b)-7(d)(5)), shall be treated as if all such contributions were
made to the Plan; provided, however, that if such a plan has a plan year
different from the Plan Year, any such contributions made to the Highly
Compensated Employee’s accounts under the other plan during the Plan Year shall
be treated as if such contributions were made to the Plan.
If one or more plans of an Employer or Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), then “deferral percentages” under the Plan shall be calculated as if the
Plan and such one or more other plans were a single plan. Pursuant to Treasury
Regulations Section 1.401(k)-1(b)(4)(v), an Employer may elect to calculate
“deferral percentages” aggregating ESOP and non-ESOP plans. In addition, an
Employer may elect to calculate “deferral percentages” aggregating bargained
plans maintained for different bargaining units, provided that such aggregation
is done on a reasonable basis and is reasonably consistent from year to year.
Plans may be aggregated under this paragraph only if they have the same plan
year and utilize the same testing method to satisfy the requirements of Code
Section 401(k).

Page 87



--------------------------------------------------------------------------------



 



The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “qualified nonelective contributions” and/or “qualified matching
contributions” taken into account in determining “deferral percentages” for any
Plan Year.
     (c) Treatment of “Excess Contributions”
Except to the extent that a Highly Compensated Employee’s “excess contributions”
may be re-characterized as Catch-Up 401(k) Contributions, “excess contributions”
allocated to a Highly Compensated Employee pursuant to the preceding Section,
plus any income and minus any losses attributable thereto, shall be distributed
to the Highly Compensated Employee prior to the end of the next succeeding Plan
Year. If such excess amounts are distributed more than 2 1/2 months after the
last day of the Plan Year for which the excess occurred, an excise tax may be
imposed under Code Section 4979 on the Employer maintaining the Plan with
respect to such amounts.

Page 88



--------------------------------------------------------------------------------



 



THIRD ADDENDUM
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     Re: Separate Plan Provisions Effective with Respect to Employees of the
Rochester, New York facility of Pfaudler, Inc. who are represented by Local
No. 1498, United Steelworkers of America
Notwithstanding any other provision of the Plan to the contrary, the following
Sections shall apply with respect to the above-referenced Employees effective as
of the date the Plan is adopted with respect to such Employees, and the
corresponding Sections in the Plan shall not apply with respect to such
Employees:
3.1. Application of Third Addendum. This Third Addendum is applicable to each
employee who is employed by an Employer at the Rochester, New York facility of
Pfaudler, Inc. and is represented by Local No. 1498, United Steelworkers of
America (the “Local No. 1498 Participating Group”). Any such Participant’s
rights under the Plan shall be determined through reference to the Plan as
modified by this Third Addendum.
3.2. Participation. For members of the Local No. 1498 Participating Group, the
Enrollment Date is the January 1 or July 1 coincident with or next following the
date the employee has completed 30 days of employment with an Employer.
3.3. Limit on 401(k) Contributions and After-Tax Contributions. The provisions
of Section 4.2 of the Plan are modified and expanded to provide that an Election
made by a Participant may not reduce his Compensation for any Plan Year by an
amount that is greater than 75 percent of the amount of that Compensation. Such
contributions may be any combination of Pre-Tax 401(k) Contributions, Roth
401(k) Contributions, and After-Tax Contributions in whole percentages.
3.4. After-Tax Contributions. The provisions of Section 5.1 of the Plan are
modified and expanded by this Section 3.4 as follows:
     (a) After-Tax Contributions shall be made by payroll withholding in
accordance with the provisions of this Section 3.4. An Eligible Employee’s
election to make After-Tax Contributions may be made effective as of the
Enrollment Date on which he becomes an Eligible Employee. An Eligible Employee
who does not timely elect to make After-Tax Contributions by payroll withholding
as of the first Enrollment Date on which he becomes eligible to participate
shall be deemed to have elected not to make After-Tax Contributions and may only
change such deemed election pursuant to the provisions of this Article for
amending his payroll withholding authorization. An Eligible Employee’s After-Tax
Contributions by payroll withholding shall commence as soon as administratively
practicable on or after the date on which he first becomes eligible to
participate.
     (b) An Eligible Employee may elect, in the manner prescribed by the
Administrator, to change the amount of his future Compensation that he
contributes to the

Page 89



--------------------------------------------------------------------------------



 



Plan as After-Tax Contributions by payroll withholding. An Eligible Employee may
amend his payroll withholding authorization at such time or times during the
Plan Year as the Administrator may prescribe by giving such number of days
advance notice of his election as the Administrator may prescribe. An Eligible
Employee who changes his payroll withholding authorization shall be limited to
selecting an amount of his Compensation that is otherwise permitted under this
Addendum. After-Tax Contributions shall be made on behalf of such Eligible
Employee pursuant to his properly amended payroll withholding authorization
commencing with Compensation paid to the Eligible Employee on or after the date
such amendment is effective, until otherwise altered or terminated in accordance
with the Plan.
     (c) An Eligible Employee who is making After-Tax Contributions by payroll
withholding may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice to his Employer as the Administrator may prescribe. Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until After-Tax Contributions are resumed as hereinafter set
forth.
     (d) An Eligible Employee who has voluntarily suspended his After-Tax
Contributions by payroll withholding in accordance with Section 3.4(c) may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times as
the Administrator may prescribe, by giving such number of days advance notice of
his election as the Administrator may prescribe.
     (e) As soon after the date an amount would otherwise be paid to an Eligible
Employee as it can reasonably be separated from Employer assets, the Employer
shall cause to be delivered to the Trustee in cash the After-Tax Contributions
attributable to such amount.
3.5. Matching Contributions. Members of the Local No. 1498 Participating Group
shall be entitled to Matching Contributions in the amount of fifty percent (50%)
of the first six percent (6%) of a Participant’s Compensation contributed to the
Plan as 401(k) Contributions and/or After-Tax Contributions as provided in
Section 4.2 and 5.1 of the Plan, and Sections 3.3 and 3.4 of this Third
Addendum. The Matching Contributions made to a Participant’s Account under
Section 6.5 of the Plan and this Section 3.5 of this Third Addendum shall at all
times be 100% vested.
3.6. Withdrawal of Supplemental Contributions. A Participant may elect to
withdraw, as of any Valuation Date, all or a part of any balances credited to
such Participant’s Account attributable to Supplemental Contributions made under
a predecessor plan, provided that, in no event shall any Participant have a
right to withdraw amounts in excess of the amounts actually contributed as
Supplemental Contributions. The minimum withdrawal under this Section (together
with any contemporaneous withdrawals under Section 3.6 of this Third Addendum)
shall be $500.

Page 90



--------------------------------------------------------------------------------



 



3.7. Withdrawal of After-Tax Contributions. A Participant may elect to withdraw,
once each calendar quarter, as of any Valuation Date, all or part of any
balances attributable to After-Tax Contributions credited to such Participant’s
Accounts; provided that Supplemental Contributions, if any, have been previously
withdrawn or are withdrawn at the same time; and provided further that in no
event shall any Participant have a right to withdraw amounts in excess of the
amounts actually contributed as After-Tax Contributions. The minimum withdrawal
under this Section (together with any contemporaneous withdrawals under
Section 3.6 of this Third Addendum) shall be $500.

Page 91



--------------------------------------------------------------------------------



 



FOURTH ADDENDUM
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     Re: Separate Plan Provisions Effective with Respect to Employees of the
Dayton, Ohio facility of Chemineer, Inc. who are represented by Local Lodge
No. 225 International Association of Machinists and Aerospace Workers
Notwithstanding any other provision of the Plan to the contrary, the following
Sections shall apply with respect to the above-referenced Employees effective as
of the date the Plan is adopted with respect to such Employees, and the
corresponding Sections in the Plan shall not apply with respect to such
Employees:
4.1. Application of Fourth Addendum. This Fourth Addendum is applicable to each
employee who is employed by an Employer at the Dayton, Ohio facility of
Chemineer, Inc., and is represented by Local Lodge No. 225 International
Association of Machinists and Aerospace Workers (the “Local No. 225
Participating Group”). Any such Participant’s rights under the Plan shall be
determined through reference to the Plan as modified by this Fourth Addendum.
4.2. Participation. For members of the Local No. 225 Participating Group, the
Enrollment Date is the first day of the calendar quarter coincident with or next
following the date the employee has completed 120 days of employment with an
Employer.
4.3. Limits on 401(k) Contributions and After-Tax Contributions. The provisions
of Section 4.2 of the Plan are modified and expanded to provide that an Election
made by a Participant may not reduce his Compensation for any Plan Year by an
amount that is greater than 75 percent of the amount of that Compensation. Such
contributions may be any combination of Pre-Tax 401(k) Contributions and Roth
401(k) Contributions. In addition, the provisions of Section 5.1 of the Plan are
modified and expanded to provide that Participants may elect to contribute up to
a maximum of 12 percent of Compensation as After-Tax Contributions to the Plan.
4.4. After-Tax Contributions. The provisions of Section 5.1 of the Plan are
modified and expanded by this Section 4.4 as follows:
     (a) After-Tax Contributions shall be made by payroll withholding in
accordance with the provisions of this Section 4.4. An Eligible Employee’s
election to make After-Tax Contributions may be made effective as of the
Enrollment Date on which he becomes an Eligible Employee. An Eligible Employee
who does not timely elect to make After-Tax Contributions by payroll withholding
as of the first Enrollment Date on which he becomes eligible to participate
shall be deemed to have elected not to make After-Tax Contributions and may only
change such deemed election pursuant to the provisions of this Article for
amending his payroll withholding authorization.
An Eligible Employee’s After-Tax Contributions by payroll withholding shall
commence

Page 92



--------------------------------------------------------------------------------



 



as soon as administratively practicable on or after the date on which he first
becomes eligible to participate.
     (b) An Eligible Employee may elect, in the manner prescribed by the
Administrator, to change the amount of his future Compensation that he
contributes to the Plan as After-Tax Contributions by payroll withholding. An
Eligible Employee may amend his payroll withholding authorization at such time
or times during the Plan Year as the Administrator may prescribe by giving such
number of days advance notice of his election as the Administrator may
prescribe. An Eligible Employee who changes his payroll withholding
authorization shall be limited to selecting an amount of his Compensation that
is otherwise permitted under this Addendum. After-Tax Contributions shall be
made on behalf of such Eligible Employee pursuant to his properly amended
payroll withholding authorization commencing with Compensation paid to the
Eligible Employee on or after the date such amendment is effective, until
otherwise altered or terminated in accordance with the Plan.
     (c) An Eligible Employee who is making After-Tax Contributions by payroll
withholding may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice to his Employer as the Administrator may prescribe. Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until After-Tax Contributions are resumed as hereinafter set
forth.
     (d) An Eligible Employee who has voluntarily suspended his After-Tax
Contributions by payroll withholding in accordance with Section 4.4(c) may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times as
the Administrator may prescribe, by giving such number of days advance notice of
his election as the Administrator may prescribe.
     (e) As soon after the date an amount would otherwise be paid to an Eligible
Employee as it can reasonably be separated from Employer assets, the Employer
shall cause to be delivered to the Trustee in cash the After-Tax Contributions
attributable to such amount.
4.5. Matching Contributions. Prior to March 4, 2007, members of the Local
No. 225 Participating Group were not eligible to receive Matching Contributions
under the Plan. Effective March 4, 2007, members of the Local No. 225
Participating Group were entitled to Matching Contributions under in the amount
of fifty percent (50%) of the first three percent (3%) of a Participant’s
Compensation contributed to the Plan as Pre-Tax 401(k) Contributions. Effective
March 5, 2008, members of the Local No. 225 Participating Group who were first
hired after March 4, 2007 were entitled to Matching Contributions under
Section 6.5 of the Plan as modified by this Fourth Addendum in the amount of
fifty percent (50%) of the first four percent (4%) of a Participant’s
Compensation contributed to the Plan as Pre-Tax 401(k) Contributions as defined
in

Page 93



--------------------------------------------------------------------------------



 



Section 1.1 of the Plan. The Matching Contributions made to a Participant’s
Account under Section 6.5 of the Plan and Section 4.4 of this Fourth Addendum
shall vest in accordance with the following schedule:

      Years of Vesting Service   Vested Percentage Less than 1   0% 1, but less
than 2   33 1/3% 2, but less than 3   66 2/3% 3 or more   100%

Page 94



--------------------------------------------------------------------------------



 



FIFTH ADDENDUM
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     Re: Separate Plan Provisions Effective with Respect to Employees of the
Springfield, Ohio facility of Robbins & Myers, Inc. who are represented by Local
No. 902 Automobile, Aerospace, and Agricultural Implement Workers of America,
International Union, United
Notwithstanding any other provision of the Plan to the contrary, the following
Sections shall apply with respect to the above-referenced Employees effective as
of the date the Plan is adopted with respect to such Employees, and the
corresponding Sections in the Plan shall not apply with respect to such
Employees:
5.1. Application of Fifth Addendum. This Fifth Addendum is applicable to each
employee who is employed by an Employer at the Springfield, Ohio facility of
Robbins & Myers, Inc. and who is represented by Local No. 902 Automobile,
Aerospace, and Agricultural Implement Workers of America, International Union,
United (the “Local 902 Participating Group”). Any such Participant’s rights
under the Plan shall be determined through reference to the Plan as modified by
this Fifth Addendum.
5.2. Participation. For members of the Local 902 Participating Group, the
Enrollment Date is the first day of the calendar quarter coincident with or next
following the date the employee has completed 90 days of employment with an
Employer.
5.3. 401(k) Contributions. The provisions of Section 4.2 of the Plan are
modified and expanded to provide that an Election made by a Participant may not
reduce his Compensation for any Plan Year by an amount that is greater than
75 percent of the amount of that Compensation. Such contributions may be any
combination of Pre-Tax 401(k) Contributions and Roth 401(k) Contributions.
5.4. Matching Contributions. Effective September 1, 2001, the amount of Matching
Contributions was twenty percent (20%) of the first six percent (6%) of a
Participant’s Compensation contributed to the Plan as Pre-Tax 401(k)
Contributions. Effective February 1, 2005, the amount of the Matching
Contributions was thirty-five (35%) of the first six percent (6%) of a
Participant’s Compensation contributed to the Plan as Pre-Tax 401(k)
Contributions. Effective February 1, 2008, the amount of the Matching
Contributions described in Section 6.5 of the Plan shall be fifty percent (50%)
of the first six percent (6%) of a Participant’s Compensation contributed to the
Plan as Pre-Tax 401(k) Contributions as defined in Section 1.1 of the Plan and
as modified by this Fifth Addendum. The Matching Contributions made to a
Participant’s Account under Section 6.5 of the Plan and Section 4.4 of this
Fifth Addendum shall vest in accordance with the following schedule:

Page 95



--------------------------------------------------------------------------------



 



      Years of Vesting Service   Vested Percentage Less than 1   0% 1, but less
than 2   20% 2, but less than 3   40% 3, but less than 4   60% 4, but less than
5   80% 5 or more   100%

5.5 Nonelective Contributions. The provisions of Section 6.2 of the Plan are
modified and expanded to provide that for each Participant that is either
(a) hired by an Employer on or after February 1, 2008, or (b) who made a valid
election to opt out of participation in the Robbins & Myers, Inc. Pension Plan
for Hourly Employees (the “Pension Plan”) pursuant to Section 3.1 (e) of the
Pension Plan, the Employer shall make a Nonelective Contribution equal to two
percent (2%) of the Participant’s Compensation to the Participant’s Account. The
provisions of Section 6.13 of the Plan are modified and expanded to provide that
Nonelective Contributions made pursuant to this Section shall at all times be
100% vested and shall be credited at least monthly.

Page 96



--------------------------------------------------------------------------------



 



FINAL 411(a) REGULATIONS COMPLIANCE APPENDIX
TO
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
This Compliance Appendix amends the Plan to comply with final Treasury
Regulations issued under Code Section 411(a) addressing the interaction between
the anti-cutback requirements of Code Section 411(d)(6) and the
nonforfeitability requirements of Code Section 411(a). This Compliance Appendix
is intended as good faith compliance with the requirements of the final
regulations and is to be construed in accordance with the Treasury Regulations
construing Code Section 411(a) and is effective for amendments adopted on or
after August 9, 2006.
Accordingly, Section 6.15 of the Plan is amended in its entirety to provide as
follows:

  6.15   Election of Former Vesting Schedule

If there is a change in the vesting schedule because the Plan Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant’s vested interest in his Employer Contributions Sub-Account, the
following shall apply:

  (a)   In no event shall a Participant’s vested interest in his Account on the
effective date of the change in vesting schedule be less than his vested
interest in his Account immediately prior to the effective date of the
amendment.     (b)   In no event shall a Participant’s vested interest in
attributable to his Account determined as of the later of (i) the effective date
of such amendment or (ii) the date such amendment is adopted, be determined on
and after the effective date of such amendment under a vesting schedule that is
more restrictive than the vesting schedule applicable to such Account
immediately prior to the effective date of such amendment.     (c)   Any
Participant with 3 or more years of Vesting Service shall have a right to have
his vested interest in his Account (including amounts credited to such Account
following the effective date of such amendment) continue to be determined under
the vesting provisions in effect prior to the amendment rather than under the
new vesting provisions, unless the vested interest of the Participant in his
Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted.

Page 97



--------------------------------------------------------------------------------



 



415 COMPLIANCE APPENDIX
TO
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
This Appendix amends the Plan to comply with final regulations released on
April 4, 2007 under Code Section 401(k) (“401(k) regulations revisions”) and
Code Section 415 (“final 415 regulations”). This Appendix is intended as good
faith compliance with the requirements of the 401(k) regulations revisions and
final 415 regulations. To the extent the provisions of the Plan are inconsistent
with the provisions of this Appendix, the provisions of this Appendix shall be
controlling.
 

1.    Effective the first day of the first Plan Year beginning on or after
July 1, 2007, the definition of “Compensation” in Section 1.1 of the Plan is
amended by the addition of the following provisions at the end of such
definition. This amendment shall have no effect on amounts included as
Compensation for periods prior to that date and shall not be construed as
creating an inference as to whether post-severance amounts were or were not
included in Compensation prior to that date.

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years beginning on and after July 1, 2007, if a Participant has a severance
from employment (as defined in Treasury Regulations Section 1.401(k)-1(d)(2))
with the Employers and all Related Companies, Compensation shall not include
amounts paid or payable to the Participant following such severance from
employment.

2.     Effective beginning the first day of the first limitation year beginning
on or after July 1, 2007, the following replaces and supersedes the definition
of “annual addition” in Section 7.1.

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts credited to the Participant’s account(s)
for the “limitation year”:

(a)   all employer contributions credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company, including “elective contributions” (other than
“elective contributions” to an eligible deferred compensation plan under Code
Section 457) and amounts attributable to forfeitures applied to reduce the
employer’s contribution obligation, but excluding “catch-up contributions”

Final 415 Compliance Appendix

Page 98



--------------------------------------------------------------------------------



 



(b)   all “employee contributions” credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company or any qualified defined benefit plan maintained
by an Employer or a Related Company if either separate accounts are maintained
under the defined benefit plan with respect to such employee contributions or
such contributions are mandatory employee contributions within the meaning of
Code Section 411(c)(2)(C) (without regard to whether the plan is subject to the
provisions of Code Section 411)   (c)   all forfeitures credited to the
Participant’s account for the “limitation year” under any qualified defined
contribution plan maintained by the Employer or a Related Company   (d)   all
amounts credited for the “limitation year” to an individual medical benefit
account, as described in Code Section 415(l)(2), established for the Participant
as part of a pension or annuity plan maintained by the Employer or a Related
Company   (e)   if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits credited for the “limitation
year” to the Participant’s separate account under a welfare benefit fund, as
defined in Code Section 419(e), maintained by the Employer or a Related Company
  (f)   all amounts credited to the Participant for the “limitation year” under
a simplified employee pension

Notwithstanding the foregoing, any restorative payment made to a plan by an
Employer or a Related Company to make up for losses to the plan resulting from
the action or non-action of a fiduciary for which there is a reasonable risk of
liability for a breach of fiduciary duty under ERISA or other applicable federal
or state law shall not be treated as an annual addition provided that similarly
situated participants are treated similarly with respect to the restorative
payment.
Except as otherwise specifically provided below, an amount will be treated as
credited to a Participant’s account for a “limitation year” if such amount is
both (1) allocated to the Participant’s account as of a date within such
“limitation year” (provided that if allocation of an amount is contingent upon
the satisfaction of a future condition, such amount shall not be treated as
allocated for purposes of determining “annual additions” for a “limitation year”
until the date all such conditions are satisfied) and (2) actually contributed
to the account within the applicable period described herein. If contributions
are made after the end of the applicable period, they shall be treated as
credited to the Participant’s account for the “limitation year” in which they
are made. The applicable
Final 415 Compliance Appendix

Page 99



--------------------------------------------------------------------------------



 



period for making “employee contributions” is within 30 days of the close of the
“limitation year.” The applicable period for making employer contributions is:
(i) for contributions by a taxable entity, within 30 days of the close of the
period described in Code Section 404(a)(6), as applicable to the entity’s
taxable year with or within which the “limitation year” ends; or (ii) for
contributions by a non-taxable entity (including a governmental employer) within
15 days of the last day of the 10th calendar month following the end of the
calendar year or fiscal year (as applicable, based on how the entity maintains
its books) with or within which the “limitation year” ends.
Forfeitures re-allocated to a Participant’s account are treated as credited to
the Participant’s account for the “limitation year” in which they are allocated
to such account. Corrective contributions and contributions required by reason
of qualified military service (as defined in Code Section 414(u)) are treated as
“annual additions” for the “limitation year” to which they relate, rather than
the “limitation year” in which they are made.

3.     Effective beginning the first day of the first limitation year beginning
on or after July 1, 2007, the definition of “415 compensation” in Section 7.1 of
the Plan is amended by the addition of the following provisions at the end of
such definition.

Notwithstanding any other provision of the Plan to the contrary, effective for
“limitation years” beginning on and after July 1, 2007, if a Participant has a
severance from employment (as defined in Treasury Regulations
Section 1.415(a)-1(f)(5)) with the Employer and all Related Companies, “415
compensation” does not include amounts received by the Participant following
such severance from employment except amounts paid before the later of (a) the
close of the “limitation year” in which the Participant’s severance from
employment occurs or (b) within 21/2 months of such severance if such amounts:

  •   would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant’s “415 compensation” if he had continued in employment     •   are
received by the Participant pursuant to a non-qualified, unfunded deferred
compensation plan, but only if the Participant would have received such payments
at the same time if he had continued in employment and only to the extent the
payments are includable in the Participant’s gross income

For purposes of this subsection, a Participant will not be considered to have
incurred a severance from employment if his new employer continues to maintain
the plan with respect to such Participant.
Final 415 Compliance Appendix

Page 100



--------------------------------------------------------------------------------



 



To be included in a Participant’s “415 compensation” for a particular
“limitation year”, an amount must have been received by the Participant (or
would have been received, but for the Participant’s election under Code
Section 125, 132(f)(4), 401(k), 402(h)(1)(B), 403(b), 408(p)(2)(A)(i), or 457)
within such “limitation year”.

4.     Effective beginning the first day of the first limitation year beginning
on or after July 1, 2007, the following replaces and supersedes Section 7.7 of
the Plan.

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $46,000
for the “limitation year” beginning in 2008) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro-rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution to an individual
medical account, as defined in Code Section 415(l), or to a post-retirement
medical benefits account maintained for a key employee which is treated as an
“annual addition” under Code Section 419A(d)(2). A Participant’s 401(k)
Contributions may be re-characterized as Catch-Up 401(k) Contributions and
excluded from the Participant’s “annual additions” for the “limitation year” to
satisfy the preceding limitation.
If the Employer or a Related Company participates in a multiemployer plan, in
determining whether the “annual additions” made on behalf of a Participant to
the Plan, when aggregated with “annual additions” made on the Participant’s
behalf under the multiemployer plan satisfy the above limitation, only “annual
additions” made by the Employer (or a Related Company) to the multiemployer plan
shall be aggregated with the “annual additions” under the Plan and “415
compensation” shall include only compensation paid to the Participant by the
Employer (or a Related Company).
If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, nevertheless exceeds the amount that
may be applied for his benefit under the limitations described in clauses
(i) and (ii) above, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.

5.     Effective beginning the first day of the first limitation year beginning
on or after July 1, 2007, the following replaces and supersedes Section 7.8 of
the Plan.

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” to be made under the
Plan for the “limitation year”
Final 415 Compliance Appendix

Page 101



--------------------------------------------------------------------------------



 



when combined with the “annual addition” to be made under such other qualified
defined contribution plan(s) would otherwise exceed the amount that may be
applied for the Participant’s benefit under the limitation contained in the
preceding Section, the “annual additions” to be made under the Plan and such
other plan(s) shall be reduced on a pro rata basis, to the extent necessary so
that the limitation in the preceding Section is satisfied.
If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, when combined with the “annual
addition” made under any other qualified defined contribution plan maintained by
an Employer or a Related Company nevertheless exceeds the amount that may be
applied for the Participant’s benefit under the limitation contained in the
preceding Section, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.
Final 415 Compliance Appendix

Page 102